Exhibit 10.1

Execution Copy

U.S. $500,000,000

CREDIT AGREEMENT

Dated as of July 27, 2018

among

THE INTERPUBLIC GROUP OF COMPANIES, INC.

as Borrower

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

CITIBANK, N.A.

as Administrative Agent

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

CITIBANK, N.A.

JPMORGAN CHASE BANK, N.A.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

MORGAN STANLEY SENIOR FUNDING, INC.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.01

     Certain Defined Terms      1  

SECTION 1.02

     Computation of Time Periods      17  

SECTION 1.03

     Accounting Terms      17  

Article II AMOUNTS AND TERMS OF THE ADVANCES

     18  

SECTION 2.01

     The Advances      18  

SECTION 2.02

     Making the Advances      18  

SECTION 2.03

     [Reserved]      19  

SECTION 2.04

     Fees      20  

SECTION 2.05

     Termination or Reduction of the Commitments      20  

SECTION 2.06

     Repayment      21  

SECTION 2.07

     Interest on Advances      21  

SECTION 2.08

     Interest Rate Determination      22  

SECTION 2.09

     Optional Conversion of Advances      23  

SECTION 2.10

     Prepayments of Advances      23  

SECTION 2.11

     Increased Costs      24  

SECTION 2.12

     Illegality      25  

SECTION 2.13

     Payments and Computations      25  

SECTION 2.14

     Taxes      26  

SECTION 2.15

     Sharing of Payments, Etc      29  

SECTION 2.16

     Evidence of Debt      29  

SECTION 2.17

     Use of Proceeds      30  

SECTION 2.18

     [Reserved]      30  

SECTION 2.19

     Defaulting Lenders      30  

 

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.20

     [Reserved]      32  

SECTION 2.21

     Mitigation Obligations; Replacement of Lenders      32  

Article III CONDITIONS TO EFFECTIVENESS AND LENDING

     33  

SECTION 3.01

     Conditions Precedent to Effectiveness      33  

SECTION 3.02

     [Reserved]      34  

SECTION 3.03

     Conditions Precedent to Closing      34  

SECTION 3.04

     Determinations Under Sections 3.01 and 3.03      36  

Article IV REPRESENTATIONS AND WARRANTIES

     36  

SECTION 4.01

     Representations and Warranties of the Borrower      36  

Article V COVENANTS OF THE BORROWER

     39  

SECTION 5.01

     Affirmative Covenants      39  

SECTION 5.02

     Negative Covenants      42  

SECTION 5.03

     Financial Covenants      46  

Article VI EVENTS OF DEFAULT

     47  

SECTION 6.01

     Events of Default      47  

SECTION 6.02

     Limited Conditionality Period      50  

Article VII [RESERVED]

     50  

Article VIII THE AGENT

     50  

SECTION 8.01

     Authorization and Authority      50  

SECTION 8.02

     Rights as a Lender      51  

SECTION 8.03

     Exculpatory Provisions      51  

SECTION 8.04

     Reliance by Agent      52  

SECTION 8.05

     Delegation of Duties      52  

SECTION 8.06

     Resignation of Agent      53  

SECTION 8.07

     Non-Reliance on Agent and Other Lenders      54  



--------------------------------------------------------------------------------

SECTION 8.08

     No Other Duties, etc.      54  

SECTION 8.09

     Lender ERISA Representation      54  

Article IX MISCELLANEOUS

     54  

SECTION 9.01

     Amendments, Etc.      54  

SECTION 9.02

     Notices, Etc.      55  

SECTION 9.03

     No Waiver; Remedies      56  

SECTION 9.04

     Costs and Expenses      56  

SECTION 9.05

     Right of Set-off      58  

SECTION 9.06

     Binding Effect      59  

SECTION 9.07

     Assignments and Participations      59  

SECTION 9.08

     Confidentiality      65  

SECTION 9.09

     [Reserved]      65  

SECTION 9.10

     Governing Law      65  

SECTION 9.11

     Execution in Counterparts      66  

SECTION 9.12

     [Reserved]      66  

SECTION 9.13

     Jurisdiction, Etc.      66  

SECTION 9.14

     [Reserved]      66  

SECTION 9.15

     [Reserved]      66  

SECTION 9.16

     Patriot Act Notification      66  

SECTION 9.17

     No Fiduciary Duty      67  

SECTION 9.18

     Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
67  

SECTION 9.19

     Waiver of Jury Trial      69  



--------------------------------------------------------------------------------

Schedules

    

Schedule I

  -    Commitments

Exhibits

    

Exhibit A

  -    Form of Note

Exhibit B

  -    Form of Notice of Borrowing

Exhibit C

  -    Form of Assignment and Assumption

Exhibit D-1

  -    Form of Opinion of Willkie Farr & Gallagher LLP

Exhibit D-2

  -    Form of Opinion of In-House Counsel for the Borrower

Exhibit E

  -    Form of Solvency Certificate

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Borrower”), the banks and other financial institutions (the “Initial Lenders”)
listed on the signature pages hereof, JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
syndication agent, CITIBANK, N.A. (“Citibank”), JPMorgan, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Morgan Stanley Senior Funding, Inc., as joint
lead arrangers and joint bookrunners, and Citibank, as administrative agent (the
“Agent”) for the Lenders (as hereinafter defined), agree as follows:

PRELIMINARY STATEMENTS. Pursuant to, and in accordance with, the Acquisition
Agreement (as hereinafter defined), the Borrower will, directly or indirectly
acquire the Acquired Business (as hereinafter defined) (the “Acquisition”).

In furtherance of the foregoing, the Borrower has requested that the Lenders
provide a term loan facility to finance, in part, the Transactions (as
hereinafter defined), and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01    Certain Defined Terms.    As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“Acquired/Disposed Business” means (a) any Person, division or line of business
acquired or disposed of, as the case may be, by the Borrower or any Consolidated
Subsidiary of the Borrower where the consideration (whether cash, stock or other
form of consideration) for the transaction is at least $200,000,000 (it being
understood that such consideration shall be determined based on the payment made
at the time of the transaction, without regard to any subsequent or earnout
payments); or (b) a Specified Acquisition.

“Acquired Business” means Acxiom LLC, a Delaware limited liability company.

“Acquisition” has the meaning specified in the Preliminary Statements.

“Acquisition Agreement” means that certain Membership Interest Purchase
Agreement, dated as of July 2, 2018 among the Borrower, the Acquired Business,
LiveRamp, Inc., a Delaware corporation, and the Seller, as in effect on the date
thereof.

 

 

 

 

 

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Adjusted EBITDA” means for any period, with respect to any Acquired/Disposed
Business acquired or disposed of since the beginning of such period, the EBITDA
of such Acquired/Disposed Business (determined using the definition of EBITDA
herein mutatis mutandis and determined, if applicable, on a Consolidated basis
together with any Subsidiaries or other Consolidated entities of such
Acquired/Disposed Business), calculated on a pro forma basis as if the
acquisition or disposition of such Acquired/Disposed Business had occurred on
the first day of such period.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person (whether or not existing
as at the date hereof) that, directly or indirectly, controls, is controlled by
or is under common control with such Person or is a director or officer of such
Person. For purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 10% or more of
the Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.

“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 1615 Brett Road, New Castle, Delaware 19720, Account
No. 36852248, Attention: Bank Loan Syndications, or such other account of the
Agent as is designated in writing from time to time by the Agent to the Borrower
and the Lenders for such purpose.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the United States
Foreign Corrupt Practices Act of 1977 (12 U.S.C. §78dd-1) and the U.K. Bribery
Act of 2010.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Interpublic Term Loan Credit Agreement

 

2



--------------------------------------------------------------------------------

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable Margin for  


Base Rate Advances  

   Applicable Margin for  


Eurodollar Rate  
Advances  

Level 1

At least A- / A3 / A-

   0.000%    1.000%

Level 2

BBB+ / Baa1 / BBB+

   0.125%    1.125%

Level 3

BBB/ Baa2 / BBB

   0.250%    1.250%

Level 4

BBB- / Baa3 / BBB-

   0.500%    1.500%

Level 5

BB + / Ba1 / BB+

   0.750%    1.750%

Level 6

Ratings less than

BB+/Ba1/BB+ (or

unrated by S&P,

Moody’s and Fitch)

   1.000%    2.000%

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable    


Percentage    

     

Level 1

At least A- / A3 / A-

   0.100%      

Level 2

BBB+ / Baa1 / BBB+

   0.125%      

Level 3

BBB/ Baa2 / BBB

   0.150%      

Level 4

BBB- / Baa3 / BBB-

   0.200%      

Level 5

BB + / Ba1 / BB+

   0.250%      

Level 6

Ratings less than BB+/Ba1/BB+

(or unrated by S&P, Moody’s and Fitch)

   0.300%      

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

 

Interpublic Term Loan Credit Agreement

 

3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a)        the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;

(b)         1⁄2 of one percent per annum above the Federal Funds Rate; and

(c)        the Eurodollar Rate applicable to Dollars for a period of one month
(“One Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month LIBOR
for any day shall be based on the rate appearing on Reuters LIBOR01 Page (or
other commercially available source providing such quotations as designated by
the Agent from time to time) at approximately 11:00 a.m. London time on such
day); provided, that if One Month LIBOR shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

“Bridge Commitment Letter” means the commitment letter dated as of July 2, 2018
among the Borrower, Citigroup Global Markets Inc. and JPMorgan in respect of the
Bridge Facility.

“Bridge Facility” means a senior unsecured bridge facility of up to
$1,800,000,000 to fund, in part, the Transactions.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Closing Date” means the first date, on or after the Effective Date, but not
after the Expiration Date, on which all the conditions precedent in Section 3.03
have been satisfied.

 

Interpublic Term Loan Credit Agreement

 

4



--------------------------------------------------------------------------------

“Commitment” means, as to any Lender, the obligation of such Lender to make
Advances to the Borrower on the Closing Date in the Dollar amount set forth
opposite such Lender’s name on Schedule I hereto as such Lender’s “Commitment”,
as such amount may be reduced from time to time pursuant to the terms of this
Agreement.

“Competitor” means, as of any date, any Person that is (a) any entity (other
than the Borrower or its Subsidiaries) within the Global Industrial
Classification (“GICS”) Media Industry Group, presently designated as No. 2540
(and any successor or replacement thereto) appearing on Bloomberg, (b) a
competitor of the Borrower or (c) any Affiliate of a competitor of the Borrower,
which Person, in the case of clause (b) and (c), has been designated by the
Borrower as a “Competitor” by written notice to the Agent and the Lenders
(including by posting such notice to the Platform) effective five Business Days
after such notice is so given; provided that “Competitor” shall exclude any
Person that the Borrower has designated as no longer being a “Competitor” by
written notice delivered to the Agent from time to time.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
Consolidated financial statements as of such date.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all payment obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all payment
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all payment obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all payment obligations of such
Person as lessee under leases that have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases or, after
giving effect to FASB ASC 842, as finance leases, (f) all payment obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all net payment obligations of such
Person in respect of each Hedge Agreement, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (1) to pay or purchase such Debt
or to advance or supply funds for the payment or purchase of such Debt, (2) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Debt or to assure the holder of such Debt against loss, (3) to supply funds
to or in any other manner invest in the debtor (including

 

Interpublic Term Loan Credit Agreement

 

5



--------------------------------------------------------------------------------

any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (i) all Debt referred to in clauses (a) through
(h) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt; provided, however, that the term “Debt” shall not include
obligations under agreements providing for indemnification, deferred purchase
price payments or similar obligations incurred or assumed in connection with the
acquisition or disposition of assets or stock, whether by merger or otherwise.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.19(c), at any time, any Lender
that has (a) failed to perform any of its funding obligations hereunder,
including in respect of its Advances, within two Business Days of the date
required to be funded by it hereunder unless such Lender notifies the Agent and
the Borrower in writing that such failure is the result of such Lender’s good
faith reasonable determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Agent in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith reasonable
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by the
Borrower or the Agent acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Advances under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Borrower’s receipt of such certification in form and substance
satisfactory to it and the Agent or (d) has (i) become or is insolvent or has a
parent company that has become or is insolvent, (ii) become the subject of a
Bail-In Action or (iii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be deemed to be a
Defaulting Lender under this clause (d) solely as a result of (1) the
acquisition or maintenance of an ownership

 

Interpublic Term Loan Credit Agreement

 

6



--------------------------------------------------------------------------------

interest in such Lender or parent company by a governmental authority or
instrumentality thereof or (2) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a governmental authority or instrumentality under or based
on the law of the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed, so long as, in the case of clause (1) and clause (2), such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Agent or the Borrower
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.19(c)) upon delivery of written notice of such determination to the
Borrower and each Lender.

“Determination Date” has the meaning specified in Section 9.07(h).

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“EBITDA” means, for any period, operating income (or operating loss) plus
(a) depreciation expense, (b) amortization expense and (c) to the extent such
non-cash charges have reduced operating income, other non-cash charges, in each
case determined in accordance with GAAP for such period, and (d) Adjusted
EBITDA.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Interpublic Term Loan Credit Agreement

 

7



--------------------------------------------------------------------------------

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of the Borrower, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Borrower or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan; (g) a determination that any Plan is in “at
risk” status (within the meaning of Section 303 of ERISA); or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire

 

Interpublic Term Loan Credit Agreement

 

8



--------------------------------------------------------------------------------

delivered to the Agent, or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) appearing on
Reuters LIBOR01 Page (or, if such Reuters LIBOR01 Page is unavailable, any
successor or substitute screen of such service, or any successor to or
substitute for such service, including any service provided by New York Stock
Exchange Euronext, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Agent from time to
time for purposes of providing quotations of interest rates applicable to
deposits in Dollars in the London interbank market) as the London interbank
offered rate for deposits in Dollars (“LIBOR”) at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period by (b) a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage for such Interest Period; provided,
that if the Eurodollar Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Eurodollar Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means taxes that are excluded from the definition of
Indemnified Taxes under Section 2.14, including for the avoidance of doubt taxes
not subject to gross up under Section 2.14(e).

“Expiration Date” means the earliest of (i) the termination of all Commitments
pursuant to Section 2.05, (ii) the “Outside Date” (as defined in the Acquisition
Agreement as in effect on July 2, 2018) and (iii) the termination of the
Acquisition Agreement (in accordance with the terms of the Acquisition
Agreement).

 

Interpublic Term Loan Credit Agreement

 

9



--------------------------------------------------------------------------------

“FATCA” means sections 1471 through 1474 of the Internal Revenue Code or
successor or substantially comparable statutory provisions, any regulations
promulgated thereunder or guidance issued with respect to such provisions, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period as published for such day (or, if
such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York for overnight Federal funds transactions with
members of the Federal Reserve System, or, if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day on
such transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the letter agreement, dated July 2, 2018, among the Borrower
and the Initial Lead Arrangers.

“Fitch” means Fitch, Inc. (or any successor).

“GAAP” has the meaning specified in Section 1.03.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements designed to protect a Person
against fluctuation in interest rates or currency exchange rates. For the
avoidance of doubt, spot transactions shall not constitute Hedge Agreements.

“Information” has the meaning specified in Section 9.08.

“Information Memorandum” means the information memorandum dated July 16, 2018
used by the Agent in connection with the syndication of the Commitments.

“Initial Lead Arrangers” means Citibank and JPMorgan, in their capacity as joint
lead arrangers.

“Interest Expense” means, for any period, without duplication, (i) interest
expense (including the interest component on obligations under capitalized
leases), whether paid or accrued, on Total Debt of the Borrower and its
Consolidated Subsidiaries net of interest income of the Borrower and its
Consolidated Subsidiaries and (ii) solely for purposes of determining the
interest coverage ratio pursuant to Section 5.03(a) hereof, cash dividends,
whether paid or accrued, on any preferred stock of the Borrower that is
convertible into common stock of the Borrower, in each case for such period. The
amount of Interest Expense for any period with respect to an Acquired/Disposed
Business that is acquired or disposed of since the beginning of such period
shall be increased or reduced, as the case may be, by the amount of Interest
Expense (determined using

 

Interpublic Term Loan Credit Agreement

 

10



--------------------------------------------------------------------------------

clause (i) of the preceding sentence mutatis mutandis and determined, if
applicable, on a Consolidated basis together with any Subsidiaries or other
Consolidated entities of such Acquired/Disposed Business) for such period in
respect of Total Debt (determined using the definition of Total Debt herein
mutatis mutandis and determined, if applicable, on a Consolidated basis together
with any Subsidiaries or other Consolidated entities of such Acquired/Disposed
Business) of such Acquired/Disposed Business, determined on a pro forma basis as
if the acquisition or disposition, as the case may be, had occurred on the first
day of such period (it being understood that interest expense related to Debt
incurred during such period to finance the acquisition of any such
Acquired/Disposed Business shall be included in the foregoing calculation but
interest expense related to any Debt no longer outstanding or repaid or redeemed
at the time of acquisition of any such Acquired/Disposed Business shall be
excluded).

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months or, subject to clause (iii) of this definition, nine or
twelve months, as the Borrower may, upon notice received by the Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that:

(i)       the Borrower may not select any Interest Period that ends after the
Termination Date;

(ii)      Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

(iii)     in the case of any such Borrowing, the Borrower shall not be entitled
to select an Interest Period having duration of nine or twelve months unless, in
the case of an Interest Period selection of nine months, such period is reported
on the Reuters LIBOR01 Page and, in each case, by 2:00 P.M. (New York City time)
on the third Business Day prior to the first day of such Interest Period, each
Lender notifies the Agent that such Lender will be providing funding for such
Borrowing with such Interest Period (the failure of any Lender to so respond by
such time being deemed for all purposes of this Agreement as an objection by
such Lender to the requested duration of such Interest Period); provided that,
if any or all of the Lenders object to the requested duration of such Interest
Period, the duration of the Interest Period for such Borrowing shall be one,
two, three or six months, as specified by the Borrower in the applicable Notice
of Borrowing as the desired alternative to an Interest Period of nine or twelve
months;

 

Interpublic Term Loan Credit Agreement

 

11



--------------------------------------------------------------------------------

(iv)     whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(v)      whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Lead Arrangers” means Citibank, JPMorgan, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Morgan Stanley Senior Funding, Inc., in their capacity as joint
lead arrangers.

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 9.07.

“Leverage Ratio” means, as of the last day of each fiscal quarter of the
Borrower, the ratio of (i) Total Debt of the Borrower and its Consolidated
Subsidiaries as of such date to (ii) Consolidated EBITDA of the Borrower and its
Consolidated Subsidiaries for the period of four fiscal quarters then ended.

“LIBOR” is defined in the definition of “Eurodollar Rate”.

“LIBOR Successor Rate” has the meaning set forth in Section 2.08(f).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of “Base Rate”,
“Eurodollar Rate” and “Interest Period” and any related definitions, the timing
and frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of the Agent, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Agent in a manner substantially consistent with
market practice (or, if the Agent determines that adoption of any portion of
such market practice is not administratively feasible or that no market practice
for the administration of such LIBOR Successor Rate yet exists, in such other
manner of administration as the Agent determines in consultation with the
Borrower).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement in the nature of a security
interest, including, without limitation, the lien or retained security title of
a conditional vendor.

 

Interpublic Term Loan Credit Agreement

 

12



--------------------------------------------------------------------------------

“Loan Document” means this Agreement, the Notes, if any, and the Fee Letter.

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its
Consolidated Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its
Consolidated Subsidiaries taken as a whole, (b) the rights and remedies of the
Agent or any Lender under this Agreement or any other Loan Document or (c) the
ability of the Borrower to perform its payment obligations under this Agreement
or any other Loan Document.

“Material Consolidated Subsidiary” means (i) any Consolidated Subsidiary for
which the assets or revenues of such Consolidated Subsidiary and its
Consolidated Subsidiaries, taken as a whole, comprise more than 5% of the assets
or revenues, respectively, of the Borrower and its Consolidated Subsidiaries,
taken as a whole or (ii) any group of Consolidated Subsidiaries that do not meet
the requirements of clause (i) if the aggregate assets and revenues of all such
Consolidated Subsidiaries and their Consolidated Subsidiaries comprise more than
15% of the assets or revenues, respectively, of the Borrower and its
Consolidated Subsidiaries taken as a whole.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor).

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender to the
Borrower.

 

Interpublic Term Loan Credit Agreement

 

13



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Other Connection Taxes” has the meaning specified in Section 2.14(a)(iii).

“Other Taxes” has the meaning specified in Section 2.14(b).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by any of S&P, Moody’s or Fitch, as the case may be, for
non-credit enhanced long-term senior unsecured debt issued by the Borrower. For
purposes of the foregoing, (a) if only one of S&P, Moody’s and Fitch shall have
in effect a Public Debt Rating, the Applicable Margin and the Applicable
Percentage shall be determined by reference to one Rating Level below the
available Public Debt Rating announced by such rating agency; (b) if the ratings
from S&P, Moody’s and Fitch fall within different Rating Levels, and (i) two of
the ratings are at the same Rating Level, the Applicable Margin and the
Applicable Percentage shall be determined by reference to the two ratings at the
same Rating Level or (ii) each of the three ratings fall within different Rating
Levels, then the Applicable Margin and the Applicable Percentage shall be
determined by reference to the middle Rating Level, (c) if only two of S&P,
Moody’s and Fitch shall have in effect a Public Debt Rating and (i) such ratings
are at the same Rating Level, the Applicable Margin and the Applicable
Percentage shall be determined by reference to such Rating Level, (ii) such
ratings are at different Rating Levels and separated by one Rating Level, the
Applicable Margin and the Applicable Percentage shall be determined by reference
to the higher of such ratings or (iii) such ratings are at different Rating
Levels and separated by more than one Rating Level, the Applicable Margin and
the Applicable Percentage shall be determined by reference to the Rating Level
that is one Rating Level higher than the lower of such ratings; (d) if none of
S&P, Moody’s or Fitch shall have in effect a Public Debt Rating, the Applicable
Margin and the Applicable Percentage will be set in accordance with Level 6
under the definition of “Applicable Margin” or “Applicable Percentage” as the
case may be; (e) if any such rating established by S&P, Moody’s or Fitch shall
be changed, such change shall be effective as of the date on which such change
is first announced publicly by the rating agency making such change; and (f) if
S&P, Moody’s or Fitch shall change its system of ratings designations, each
reference to the Public Debt Rating announced by S&P, Moody’s or Fitch, as the
case may be, shall

 

Interpublic Term Loan Credit Agreement

 

14



--------------------------------------------------------------------------------

refer to the then equivalent rating by S&P, Moody’s or Fitch, as the case may
be, that corresponds to the prior ratings designation.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction the numerator of which is the amount of such Lender’s
Advances and Commitments at such time and the denominator of which is the
aggregate Advances and Commitments at such time and (b) such amount.

“Rating Level” means, with respect to any rating agency, each rating subcategory
or “notch” of such rating agency , giving effect to pluses and minuses (or
similar designations). By way of illustration, BBB+, BBB and BBB- are each
separate Rating Levels of S&P.

“Register” has the meaning specified in Section 9.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate outstanding principal amount of the Advances, or,
if no such principal amount is then outstanding, Lenders having at least a
majority in amount of the Commitments; provided, however, that if any Lender
shall be a Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Advances and
Commitments of such Lender at such time.

“S&P” means S&P Global Ratings, a S&P Global Inc. business (or any successor).

“Sanctioned Country” means, at any time, a country, region or territory which is
the target of any comprehensive (but not list-based or arms-related) Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or by the United Nations
Security Council, the European Union, any EU member state or Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Seller” means Acxiom Holdings, Inc., a Delaware corporation.

 

Interpublic Term Loan Credit Agreement

 

15



--------------------------------------------------------------------------------

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Specified Acquisition” means one or more acquisitions of assets, equity
interests, entities, operating lines or divisions in any fiscal quarter for an
aggregate purchase price of not less than $200,000,000 (it being understood that
such consideration shall be determined based on the payment made at the time of
the transaction, without regard to any subsequent or earnout payments) and
includes the Acquisition.

“Specified Acquisition Agreement Representations” means the representations and
warranties made by the Seller or with respect to the Acquired Business in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower or its Affiliates have the right to terminate
their obligations under the Acquisition Agreement, or to decline to consummate
the Acquisition pursuant to the Acquisition Agreement (in each case, in
accordance with the terms of the Acquisition Agreement), as a result of a breach
of such representations in the Acquisition Agreement.

“Specified Representations” means the representations and warranties of the
Borrower set forth in Sections 2.17(b), 4.01(a) (limited, in the case of
corporate authority, to authority to execute, deliver and perform obligations
under the Loan Documents), 4.01(b) (limited to the statement that the execution,
delivery and performance by the Borrower of this Agreement and the Notes to be
delivered by it, if any, and the consummation of the transactions contemplated
hereby, are within the Borrower’s corporate powers, have been duly authorized by
all necessary corporate action, and do not contravene, or constitute a default
under, any provision of the certificate of incorporation of the Borrower or of
any agreement or other instrument binding upon the Borrower evidencing Debt in
an amount greater than $125,000,000), 4.01(d), 4.01(h)(ii), 4.01(i), 4.01(m)(ii)
and the solvency certificate referred to in Section 3.03(a)(iii).

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate (whether or not existing as at the
date hereof) of which (or in which) more than 50% of (a) the issued and
outstanding capital stock having ordinary voting power to elect a majority of
the Board of Directors of such corporation (irrespective of whether at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency), (b) the interest in
the capital or profits of such limited liability company, partnership or joint
venture or (c) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.

“Taxes” has the meaning specified in Section 2.14(a).

 

Interpublic Term Loan Credit Agreement

 

16



--------------------------------------------------------------------------------

“Termination Date” means the earlier of (a) the third anniversary of the Closing
Date (provided that if such date is not a Business Day, the preceding Business
Day) and (b) the date of termination in whole of the Commitments pursuant to
Section 2.05(a) or 6.01.

“Ticking Fee” has the meaning specified in Section 2.04(a).

“Total Debt” means, without duplication, the aggregate principal amount of Debt
for money borrowed (including unreimbursed drawings under letters of credit) or
any capitalized lease obligation, any obligation under a purchase money
mortgage, conditional sale or other title retention agreement or any obligation
under notes payable or drafts accepted representing extensions of credit, but
shall not include any Debt in respect of Hedge Agreements.

“Trade Date” has the meaning specified in Section 9.07(b)(i)(B).

“Transactions” means collectively, (i) the execution, delivery and performance
by the Borrower of this Agreement and the other Loan Documents, (ii) the
consummation of the Acquisition, (iii) the Borrowing(s) and use of the proceeds
thereof on the Closing Date, (iv) the incurrence of additional indebtedness to
finance the Acquisition and any related fees and expenses and (v) the payment of
fees and expenses incurred in connection with the foregoing and other
transactions contemplated hereby.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02    Computation of Time Periods.    In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

SECTION 1.03    Accounting Terms.  Except as expressly provided herein, all
terms of an accounting nature shall be construed in accordance with generally
accepted accounting principles in the United States of America, as in effect
from time to time (“GAAP”); provided that, if the Borrower or the Required
Lenders notify the Agent that the Borrower or the Required Lenders, as
applicable, request an amendment to any provision hereof to eliminate the effect
of any change occurring after the Effective Date in GAAP or in the application
thereof on the operation of such provision, regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on

 

Interpublic Term Loan Credit Agreement

 

17



--------------------------------------------------------------------------------

the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
indebtedness under Accounting Standards Codification 825 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such indebtedness in a reduced manner as
described therein, and such indebtedness shall at all times be valued at the
full stated principal amount thereof. For the avoidance of doubt, all
liabilities related to operating leases, as defined by FASB ASC 842 (or any
successor provision), are excluded from the definition of Debt and payments
related to operating leases are not included in Interest Expense in part or in
whole.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01    The Advances.  Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances in Dollars to the Borrower on
the Closing Date, in an aggregate amount not to exceed such Lender’s Commitment.
Each Borrowing shall be in an aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof and shall be made on the Closing Date
by the Lenders ratably according to their respective Commitments. Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.

SECTION 2.02    Making the Advances.  (a)   Each Borrowing shall be made on
notice, given not later than (x) 10:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or (y) 2:00 P.M. (New York
City time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Agent, which shall give
to each Lender prompt notice thereof in writing. Each such notice of a Borrowing
(a “Notice of Borrowing”) shall be in writing in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances the initial Interest Period for each such Advance. Each Lender shall,
before 4:00 P.M. (New York City time) on the date of each Borrowing, make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower at the Agent’s address referred to in Section 9.02.

 

Interpublic Term Loan Credit Agreement

 

18



--------------------------------------------------------------------------------

(b)      Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than five separate Borrowings.

(c)      Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(d)      Unless the Agent shall have received notice from a Lender prior to the
time of any Borrowing, that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) or (b) of this Section 2.02 and the
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Agent, such Lender agrees
to repay to the Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Agent provided,
however, that if such Lender does not repay the Agent the Borrower agrees to
repay the Agent forthwith on demand such corresponding amount with interest
thereon, at (i) in the case of the Borrower, the higher of (A) the interest rate
applicable at the time to the Advances comprising such Borrowing and (B) the
cost of funds incurred by the Agent in respect of such amount and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.

(e)      The failure of any Lender to make the Advance, to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation hereunder
to make its Advance on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on the date of any Borrowing.

SECTION 2.03    [Reserved]

 

Interpublic Term Loan Credit Agreement

 

19



--------------------------------------------------------------------------------

SECTION 2.04    Fees.  (a)  Ticking Fee.  The Borrower shall pay to the Agent
for the account of each Lender in accordance with its Ratable Share, a ticking
fee (the “Ticking Fee”) equal to the Applicable Percentage per annum times the
daily unused amount of the Commitments of all Lenders hereunder outstanding from
time to time payable quarterly in arrears on the last day of each of calendar
quarter. The Ticking Fee shall accrue on the aggregate amount of the Commitments
from August 31, 2018 until the earlier of (x) the Closing Date and (y) the
termination of the Commitments of all Lenders under this Agreement.

(b)      Other Fees.  The Borrower shall pay to the Lead Arrangers, the Lenders
and the Agent for their own respective accounts fees in the amounts and at the
times specified in the Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

SECTION 2.05    Termination or Reduction of the Commitments.

(a)      Ratable Reduction.   The Borrower shall have the right, upon at least
one Business Day’s notice to the Agent, permanently to terminate in whole or to
reduce ratably in part the unused portions of the respective Commitments of the
Lenders, provided that each partial reduction shall be in the aggregate amount
of $25,000,000 or an integral multiple of $5,000,000 in excess thereof.

(b)      Non-Ratable Reduction.   The Borrower shall have the right, at any
time, upon at least three Business Days’ notice to a Defaulting Lender (with a
copy to the Agent), to terminate in whole such Defaulting Lender’s Commitment.
Such termination shall be effective with respect to such Defaulting Lender’s
Commitment on the date set forth in such notice, provided, however, that such
date shall be no earlier than three Business Days after receipt of such notice.
Upon termination of a Lender’s Commitment under this Section 2.05(b), the
Borrower will pay all principal of, and interest accrued to the date of such
payment on, Advances owing to such Defaulting Lender and pay any accrued Ticking
Fee payable to such Defaulting Lender pursuant to the provisions of
Section 2.04(a), and all other amounts then payable to such Defaulting Lender
hereunder (including, but not limited to, any increased costs, additional
interest or other amounts owing under Section 2.11, any indemnification for
Taxes under Section 2.14, and any compensation payments due as provided in
Section 9.04(c)); and upon such payments, the obligations of such Defaulting
Lender hereunder shall, by the provisions hereof, be released and discharged;
provided, however, that (i) such Defaulting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 9.04(e) shall survive such
release and discharge as to matters occurring prior to such date; and (ii) no
claim that the Borrower may have against such Defaulting Lender arising out of
such Defaulting Lender’s default hereunder shall be released or impaired in any
way. Any reduction in the aggregate amount of the Commitments of the Lenders
pursuant to this Section 2.05(b) may not be reinstated; provided further,
however, that if pursuant to this Section 2.05(b), the Borrower shall pay to a
Defaulting Lender any principal of, or interest accrued on, the Advances owing
to such Defaulting Lender, then the Borrower shall either (x) confirm to the
Agent that no Default under Section 6.01(a) or (e) or Event

 

Interpublic Term Loan Credit Agreement

 

20



--------------------------------------------------------------------------------

of Default has occurred and is continuing or (y) pay or cause to be paid a
ratable payment of principal and interest on Advances owing to all
Non-Defaulting Lenders.

(c)      Scheduled Termination. Unless previously terminated, the Commitments of
all Lenders shall be automatically and permanently reduced to zero on the
earlier of (x) the Closing Date (after the funding of the Advances of such
Lender to be made on such date in accordance with and subject to the terms and
conditions hereof) and (y) the Expiration Date.

SECTION 2.06    Repayment.    The Borrower shall repay to the Agent for the
ratable account of each Lender on the Termination Date the aggregate principal
amount of the Advances then outstanding.

SECTION 2.07 Interest on Advances.  (a)  Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i)      Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii)      Eurodollar Rate Advances.  During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b)      Default Interest.  Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Agent may, and upon the request of
the Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum (in addition to
the interest required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above) and (ii) to the fullest extent permitted by law, the amount of
any interest, fee or other amount payable hereunder that is not paid when due,
from the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be

 

Interpublic Term Loan Credit Agreement

 

21



--------------------------------------------------------------------------------

paid on Base Rate Advances pursuant to clause (a)(i) above; provided, however,
that following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.

SECTION 2.08    Interest Rate Determination. (a)   The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a)(i) or (ii).

(b)      If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Agent shall forthwith so notify the Borrower and the Lenders, whereupon
(A) the Borrower will, on the last day of the then existing Interest Period
therefor, either (x) prepay such Advances or (y) Convert such Advances into Base
Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

(c)      If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

(d)      On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e)      Upon the occurrence and during the continuance of any Event of Default
under Section 6.01(a), (i) each Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, be Converted into a
Base Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended.

(f)      If the Agent determines (which determination shall be conclusive absent
manifest error), or the Required Lenders notify the Agent (with a copy to the
Borrower) that the Required Lenders have determined, that (i) adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Eurodollar Rate Advance, including, without limitation, because LIBOR is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or (ii) the supervisor for the

 

Interpublic Term Loan Credit Agreement

 

22



--------------------------------------------------------------------------------

administrator of LIBOR or a governmental authority having jurisdiction over the
Agent has made a public statement identifying a specific date after which LIBOR
shall no longer be made available, or used for determining the interest rate of
loans, then, promptly after such determination by the Agent or receipt by the
Agent of such notice, as applicable, the Agent and the Borrower may amend this
Agreement to replace the Eurodollar Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) that has been broadly accepted by the syndicated loan
market in the United States in lieu of LIBOR (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes and, notwithstanding anything to the contrary in Section 9.01, any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, the Lenders comprising the
Required Lenders have delivered to the Agent notice that such Required Lenders
do not accept such amendment; provided that, if such LIBOR Successor Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. If no LIBOR Successor Rate has been determined and
the circumstances under clause (i) above exist, the obligation of the Lenders to
make or maintain Eurodollar Rate Advances shall be suspended (to the extent of
the affected Eurodollar Rate Advances or Interest Periods). Upon receipt of such
notice, the Borrower may revoke any pending request for a Eurodollar Rate
Borrowing, conversion to or continuation of Eurodollar Rate Advances (to the
extent of the affected Eurodollar Rate Advances or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Advances in the amount specified therein.

SECTION 2.09    Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or any part of the Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(b) and no Conversion of any such
Advances shall result in more separate Borrowings than permitted under
Section 2.02(b). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

SECTION 2.10    Prepayments of Advances.   The Borrower may, upon notice at
least two Business Days prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding principal
amount of the Advances comprising part of the same Borrowing in whole

 

Interpublic Term Loan Credit Agreement

 

23



--------------------------------------------------------------------------------

or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (x) each
partial prepayment shall be in an aggregate principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and (y) in the event of any
such prepayment of a Eurodollar Rate Advance, the Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 9.04(c).

SECTION 2.11    Increased Costs. (a)   If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation after the
date hereof or (ii) the compliance with any guideline or request issued after
the date hereof by any central bank or other governmental authority including,
without limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making,
continuing, converting to, funding or maintaining Eurodollar Rate Advances
(excluding for purposes of this Section 2.11 any such increased costs resulting
from (i) Indemnified Taxes or Other Taxes (as to which Section 2.14 shall
govern) or Taxes described in Section 2.14(a)(iv) through (vii) and (ii) Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes), then the
Borrower shall from time to time, within 10 days of demand by such Lender (with
a copy of such demand to the Agent), pay to the Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrower and the Agent by such Lender, shall constitute prima facie
evidence of such amounts.

(b)      If any Lender determines that due to the introduction of or any change
in or in the interpretation of any law or regulation or any guideline or request
from any central bank or other governmental authority (whether or not having the
force of law) after the date hereof, taking into consideration the policies of
such Lender and any corporation controlling such Lender with respect to capital
adequacy or liquidity requirements, increases or would increase the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such increase is
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type and the effect of such increase is to reduce the rate
of return on such Lender’s capital or on the capital of the corporation
controlling such Lender, then, upon demand by such Lender (with a copy of such
demand to the Agent), the Borrower shall pay within 10 days of such demand to
the Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the Borrower and the Agent by such Lender shall
constitute prima facie evidence of such amounts.

(c)      For the avoidance of doubt, for purposes of this Section 2.11, any
changes resulting from requests, rules, guidelines or directives (x) issued by
any governmental authority in connection with the Dodd-Frank Wall Street Reform
and Consumer Protection Act or (y) promulgated by the Bank for International
Settlements, the Basel

 

Interpublic Term Loan Credit Agreement

 

24



--------------------------------------------------------------------------------

Committee on Banking Supervision (or any successor or similar authority) or
United States or foreign regulatory authorities, in each case pursuant to Basel
III, regardless of the date enacted, adopted or issued, shall be subject to
subsections (a) and (b) above provided that the Lender making any claim under
any such subsection shall have given the Borrower at least 30 days prior notice
of such change(s).

(d)      Notwithstanding any other provision of this Section 2.11, no Lender
shall demand compensation for any increased cost or reduction pursuant to this
Section 2.11 if it shall not at the time be the general policy or practice of
such Lender to demand such compensation in similar circumstances under
comparable provisions of other credit agreements.

SECTION 2.12    Illegality.   Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation after the date
hereof makes it unlawful, or any central bank or other governmental authority
asserts after the date hereof that it is unlawful, for such Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance funded by such Lender will
automatically, upon such demand, be Converted into a Base Rate Advance and
(b) the obligation of such Lender to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

SECTION 2.13    Payments and Computations. (a)   The Borrower shall make each
payment hereunder, not later than 12:00 noon (New York City time) on the day
when due in Dollars to the Agent at the Agent’s Account in same day funds and
without deduction, set off or counterclaim. The Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest or fees ratably (other than amounts payable pursuant to Section 2.11,
2.14 or 9.04(c)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 9.07(c),
from and after the effective date specified in such Assignment and Assumption,
the Agent shall make all payments hereunder and under any Notes in respect of
the interest assigned thereby to the Lender assignee thereunder, and the parties
to such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b)      All computations of interest based on the Base Rate shall be made by
the Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of fees (including the Ticking Fee) shall be made by the Agent on the basis
of a year of 360 days with twelve 30-day months, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable.

 

Interpublic Term Loan Credit Agreement

 

25



--------------------------------------------------------------------------------

Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(c)      Whenever any payment hereunder or under any Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(d)      Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.

SECTION 2.14    Taxes.   (a)   Subject to Sections 2.14(e) and 2.14(g), any and
all payments by the Borrower hereunder or under any Notes shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings imposed by any governmental authority, and all liabilities with
respect thereto (“Taxes”), excluding, (i) in the case of each Lender and the
Agent, taxes imposed on its overall net income, and franchise Taxes imposed on
it in lieu of net income Taxes, by the jurisdiction under the laws of which such
Lender or the Agent (as the case may be) is organized or any political
subdivision thereof, (ii) in the case of each Lender, Taxes imposed on its
overall net income, and franchise Taxes imposed on it in lieu of net income
Taxes, by the jurisdiction of such Lender’s Applicable Lending Office or any
political subdivision thereof, (iii) in the case of each Lender and the Agent,
Taxes imposed as a result of a present or former connection between such Lender
or the Agent and the jurisdiction imposing such Tax (other than connections
arising from such Lender or the Agent having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan
Document) (such Taxes herein referred to as “Other Connection Taxes”), (iv) in
the case of any Lender, United States federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Commitment pursuant to a law in effect on the date on
which (A) such Lender acquires an interest in the Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.21) or
(B) such Lender changes its lending office, except in each case to the extent
that, pursuant to this Section 2.14, amounts with respect to such Taxes were
payable either to such assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(v) any United

 

Interpublic Term Loan Credit Agreement

 

26



--------------------------------------------------------------------------------

States federal backup withholding Tax, (vi) any withholding Tax imposed as a
result of the failure to comply with the requirements of FATCA, and (vii) any
Tax, assessment or other governmental charge that would not have been imposed
but for a failure by each Lender or the Agent, or any other legal or beneficial
holder or any foreign financial institution through which payments on the
Borrowings under this Agreement are made to comply with any applicable
certification, documentation, information or other reporting requirement
concerning the nationality, residence, identity, direct or indirect ownership of
or investment in, or connection with the United States of America of the
applicable Lender, the Agent, or any other legal or beneficial holder or any
foreign financial institution through which payments on the Borrowings under
this Agreement are made if such compliance is required by statute or regulation
of the United States as a precondition to relief or exemption from such Tax,
assessment or other governmental charge (all such excluded Taxes referred to as
“Excluded Taxes” and all such non-excluded Taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or under
any Notes being hereinafter referred to as “Indemnified Taxes”). If the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any Note to any Lender or the Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
if such Tax is an Indemnified Tax, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

(b)      In addition, the Borrower shall pay any present or future stamp or
documentary Taxes or any other excise or property Taxes, charges or similar
levies that arise from any payment made hereunder or under any Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or any Notes (hereinafter referred to as “Other
Taxes”).

(c)      Subject to Sections 2.14(e) and 2.14(g), the Borrower shall indemnify
each Lender and the Agent for and hold it harmless against the full amount of
Indemnified Taxes or Other Taxes imposed on or paid by such Lender or the Agent
(as the case may be) that the Borrower is required to pay pursuant to this
Section 2.14 and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender or the Agent (as the case may be) makes
written demand therefor.

(d)      Within 45 days after the date of any payment of Taxes, the Borrower
shall furnish to the Agent, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing such payment to the extent
such a receipt is issued therefor, or other written proof of payment thereof
that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under any Notes by or on behalf of the Borrower through an account
or branch outside the United States or by or on behalf of the Borrower by a
payor that is not a United States person, if the Borrower determines that no
Taxes are payable in respect thereof, the Borrower shall furnish, or shall cause
such payor to furnish, to the Agent, at such address, an opinion of counsel
acceptable to the Agent

 

Interpublic Term Loan Credit Agreement

 

27



--------------------------------------------------------------------------------

stating that such payment is exempt from Taxes. For purposes of this subsection
(d) and subsection (e), the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Internal Revenue Code.

(e)      (i) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Assumption pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by the Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
each of the Agent and the Borrower with two copies of Internal Revenue Service
forms W-8BEN, W-8BEN-E or W-8ECI (or a Form W-8IMY with supporting forms
attached), as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender is exempt from or entitled
to a reduced rate of United States withholding tax on payments pursuant to this
Agreement or any Notes. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY, that the
Lender reasonably considers to be confidential, the Lender shall give notice
thereof to the Borrower and shall not be obligated to include in such form or
document such confidential information.

(ii)      If a payment made to a Lender hereunder would be subject to United
States federal withholding tax pursuant to FATCA, if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Borrower and the Agent, at the appropriate time any documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower or the Agent to comply with their obligations under FATCA and to
determine whether withholding under FATCA is required.

(f)      Each Lender that is a United States person shall, on or prior to the
date of its execution and delivery of this Agreement in the case of each Initial
Lender and on the date of the Assignment and Assumption pursuant to which it
becomes a Lender in the case of each other Lender, and from time to time
thereafter as reasonably requested in writing by the Agent or the Borrower,
provide each of the Agent and the Borrower with two copies of Internal Revenue
Service Form W-9 certifying that it is not subject to backup withholding. If
such Internal Revenue Service Form W-9 previously delivered expires or becomes
obsolete or inaccurate in any respect, such Lender shall update such form or
certification or promptly notify the Agent and the Borrower in writing of its
legal inability to do so.

(g)      For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
Section 2.14(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such

 

Interpublic Term Loan Credit Agreement

 

28



--------------------------------------------------------------------------------

Lender shall not be entitled to indemnification or a gross up under
Section 2.14(a) or (c) with respect to Taxes imposed by the United States by
reason of such failure, including any United States federal withholding tax
imposed as a result of a failure to satisfy the applicable requirements of
FATCA; provided, however, that should a Lender become subject to Taxes because
of its failure to deliver a form, certificate or other document required
hereunder, the Borrower shall take such steps at such Lender’s expense as the
Lender shall reasonably request to assist the Lender to recover such Taxes.

(h)      Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(i)      For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Agreement, the Borrower and the Agent shall
treat (and the Lenders hereby authorize the Agent to treat) the Advances as not
qualifying as “grandfathered obligations” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.15    Sharing of Payments, Etc   If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than
pursuant to Section 2.11, 2.14 or 9.04(c)) in excess of its Ratable Share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

SECTION 2.16    Evidence of Debt.    (a)    Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or

 

Interpublic Term Loan Credit Agreement

 

29



--------------------------------------------------------------------------------

otherwise) the Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender a Note payable to the order of
such Lender in a principal amount up to the Commitment or aggregate Advances
outstanding, as applicable, of such Lender.

(b)      The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender’s share thereof.

(c)      Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

SECTION 2.17    Use of Proceeds. (a)   The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely to
finance the payment of the cash consideration payable under the Acquisition
Agreement upon the consummation of the Acquisition and to pay fees and expenses
incurred in connection with the Transactions. (b) The Borrower represents and
covenants that no Advance, nor the proceeds from any Advance, will be used
directly or, to its knowledge, indirectly, (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in material violation of any
Anti-Corruption Laws, (ii) for the purpose of funding or financing any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, except in accordance with valid and effective licenses and
permits issued by the government of the United States or otherwise in accordance
with applicable law or (iii) in any manner that would result in the violation of
any Sanctions applicable to the Borrower, or to the knowledge to the Borrower,
any other party hereto.

SECTION 2.18    [Reserved]

SECTION 2.19    Defaulting Lenders.

(a)       If at the time a Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law, any payment of principal, interest, fees or other amounts
received by the Agent for

 

Interpublic Term Loan Credit Agreement

 

30



--------------------------------------------------------------------------------

the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 6.01 or otherwise) or received by the Agent from a
Defaulting Lender pursuant to Section 9.05 or 9.07(b)(vii) shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent hereunder;
second, as the Borrower may request (so long as no Default exists), to the
funding of any Advance in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; third if so determined by the Agent and the Borrower, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Advances under
this Agreement, fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Borrowing in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Borrowings were made at a time when the conditions set forth
in Section 3.03 were satisfied or waived, such payment shall be applied solely
to pay the Borrowings of all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Borrowings of such Defaulting Lender until
such time as all Borrowings are held by the Lenders pro rata in accordance with
the Commitments, it being understood that any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.19(a) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;

(b)      No Commitment of any Lender shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 2.19, performance by
the Borrower of its obligations hereunder shall not be excused or otherwise
modified as a result of the operation of this Section 2.19. The rights and
remedies against a Defaulting Lender under this Section 2.19 are in addition to
any other rights and remedies which the Borrower, the Agent or any Lender may
have against such Defaulting Lender.

(c)      If the Borrower and the Agent agree in writing that a Lender is no
longer a Defaulting Lender, and the Borrower has not terminated the Commitment
of such Defaulting Lender in accordance with Section 2.05(b), the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Advances of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Advances to be held pro rata by the Lenders in accordance
with the Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect

 

Interpublic Term Loan Credit Agreement

 

31



--------------------------------------------------------------------------------

to fees accrued or payments made by or on behalf of the Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 2.20    [Reserved]

SECTION 2.21    Mitigation Obligations; Replacement of Lenders.

(a)      Designation of a Different Lending Office.   If any Lender requests
compensation under Section 2.11, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any governmental authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.11 or 2.14, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b)      Replacement of Lenders.   If any Lender requests compensation under
Section 2.11, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any governmental authority for the account
of any Lender pursuant to Section 2.14, or if any Lender is a Defaulting Lender,
or if any Lender becomes a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Agent require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.07), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 2.11 or Section 2.14) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i)       the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 9.07;

(ii)      such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(c)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

Interpublic Term Loan Credit Agreement

 

32



--------------------------------------------------------------------------------

(iii)     in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)     in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and

(v)      such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01    Conditions Precedent to Effectiveness.   This Agreement shall
become effective on the first date (the “Effective Date”) on which the following
conditions have been satisfied:

(a)      The Agent shall have received counterparts of this Agreement executed
by the Borrower and each of the Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Agreement.

(b)      The Borrower shall have paid all reasonable and documented
out-of-pocket expenses of the Agent and the Lead Arrangers to the extent such
expenses have been invoiced at least three Business Days before the Effective
Date.

(c)      The Agent (or its counsel) shall have received on or before the
Effective Date the following, each dated the Effective Date, in form and
substance satisfactory to the Agent and in sufficient copies for each Lender:

(i)       Certified copies of the resolutions of the Board of Directors or the
Finance Committee of the Board of Directors of the Borrower approving this
Agreement, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement.

(ii)      A certificate of the Secretary or an Assistant Secretary of the
Borrower (x) certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the other documents to be
delivered by it hereunder, (y) including the certificate of incorporation of the
Borrower certified by the relevant authority of the jurisdiction of organization
of the Borrower and the by-laws of the Borrower as in effect on the date on
which

 

Interpublic Term Loan Credit Agreement

 

33



--------------------------------------------------------------------------------

the resolutions referred to in clause (i) above were adopted and (z) including a
good standing certificate for the Borrower from its jurisdiction of
organization.

(iii)     A favorable opinion of Andrew Bonzani, General Counsel of the
Borrower, and of Willkie Farr & Gallagher LLP, counsel for the Borrower,
substantially in the form of Exhibits D-2 and D-1 hereto, respectively.

(d)      The Agent (and each Lender that so requests) shall have received, at
least three (3) Business Days prior to the Effective Date, and the Agent and
such Lender shall be reasonably satisfied with, all documentation and other
information about the Borrower required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act, reasonably requested in writing
by the Lead Arrangers or any Lender at least ten (10) Business Days prior to the
Effective Date.

SECTION 3.02    [Reserved]

SECTION 3.03    Conditions Precedent to Closing.   The obligation of each Lender
to make an Advance shall be subject to the conditions precedent that the
Effective Date shall have occurred and the following conditions have been
satisfied:

(a)      The Agent shall have received on or before the Closing Date the
following, each dated the Closing Date, in form and substance satisfactory to
the Agent and in sufficient copies for each Lender:

(i)       a Notice of Borrowing in accordance with the requirements hereof;

(ii)      any Note required by any Lender executed by the Borrower and made
payable to the order of such Lender pursuant to Section 2.16;

(iii)     a solvency certificate substantially in the form attached hereto as
Exhibit E, signed by the chief financial officer, chief accounting officer or
other officer with equivalent duties of the Borrower acceptable to the Agent,
attesting to the solvency of the Borrower and its Subsidiaries after giving
effect to the Transactions on the Closing Date;

(iv)     a certificate signed by an officer of the Borrower certifying that the
conditions specified in clauses (b), (c), (d) and (e) have been satisfied;

(b)      (i) The Specified Representations shall be true and correct in all
material respects as of the Closing Date (except in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be);
provided that to the extent any representation and warranty is qualified as to
“materiality,” “Material Adverse Effect” or similar language such representation
and warranty shall be true and correct (after giving effect to any

 

Interpublic Term Loan Credit Agreement

 

34



--------------------------------------------------------------------------------

qualification therein) in all respects on such date and (ii) Specified
Acquisition Agreement Representations shall be true and correct as of the
Closing Date.

(c)      Since the date of the Acquisition Agreement, there shall not have
occurred any “Business Material Adverse Effect” (as defined in the Acquisition
Agreement).

(d)      No “Event of Default” (as such term is defined in the Amended and
Restated Credit Agreement dated as of October 25, 2017 among the Borrower, the
lenders party thereto and Citibank as administrative agent, as amended pursuant
to an Amendment dated as of July 27, 2018 (the “Revolving Credit Agreement”))
under Section 6.01(a) or Section 6.01(e) (solely with respect to the Borrower)
of the Revolving Credit Agreement shall exist.

(e)      The Acquisition shall have been or shall be, substantially
simultaneously with such Borrowing, consummated in all material respects in
accordance with the terms of the Acquisition Agreement (as in effect on July 2,
2018) without giving effect to any amendments, modifications, supplements,
waivers or consents thereto by the parties to the Acquisition Agreement that are
materially adverse to the interests of the Lenders or the Lead Arrangers and not
approved by the Initial Lead Arrangers (which approval shall not be unreasonably
withheld, conditioned or delayed). It is understood and agreed that any change
to the definition of “Business Material Adverse Effect” in the Acquisition
Agreement shall be deemed materially adverse to the Lenders and shall require
the consent of the Initial Lead Arrangers; it being understood that (a) any
reduction in the acquisition consideration of not greater than 10% shall not be
deemed to be materially adverse to the interests of the Lenders if such
reduction is applied to reduce the Bridge Facility on a dollar-for-dollar basis,
(b) any increase in the acquisition consideration shall not be deemed to be
materially adverse to the interests of the Lenders if such increase is not
funded with additional indebtedness, and (c) no modification to the acquisition
consideration as a result of any purchase price adjustment or working capital
adjustment expressly contemplated by the Acquisition Agreement as of July 2,
2018 shall constitute a reduction or increase in the acquisition consideration.

(f)      (i) The Lenders shall have received (A) audited consolidated balance
sheets and related statements of operations, stockholders’ equity and cash flows
of the Borrower for the three fiscal years ended at least 60 days prior to the
Closing Date (without any qualified audit opinion thereon), (B) audited
consolidated balance sheet and related statements of operations, parent company
investment and cash flows of the Acxiom Marketing Solutions business as of and
for the fiscal years ended March 31, 2017 and March 31, 2018, (C) unaudited
consolidated balance sheets and related statements of operations, stockholders’
equity and cash flows of the Borrower for each completed fiscal quarter ended at
least 45 days prior to the Closing Date and (D) unaudited consolidated balance
sheets and related statements of operations of the Acxiom Marketing Solutions
business as of and for each completed fiscal quarter subsequent to March 31,
2018 ended at least 45 days prior to the Closing Date, which audited and
unaudited financial statements shall be prepared in accordance with, or
reconciled to, GAAP and (ii) the Lenders shall have received a pro forma
consolidated balance sheet

 

Interpublic Term Loan Credit Agreement

 

35



--------------------------------------------------------------------------------

and related pro forma statement of operations of the Borrower (based on the
financial statements required by clause (i) above with respect to the Borrower’s
fiscal and quarter year ends) as of and for the 12-month period ending on the
last day of the most recently completed period for which financial statements
are required to be delivered pursuant to clause (i) above, prepared after giving
effect to the Transactions as if the Transactions had occurred as of such dates
(in the case of such balance sheet) or at the beginning of such period (in the
case of such statement of operations), which need not be prepared in compliance
with Regulation S-X of the Securities Act of 1933, as amended (it being
understood that a pro forma presentation for the Borrower’s 12-month period
ending March 31, 2018 combined with the Acxiom Marketing Solutions fiscal year
ended March 31, 2018 is acceptable to satisfy this condition).

(g)      The Borrower shall have paid all fees due to the Agent, the Lead
Arrangers and the Lenders pursuant to the Fee Letter and reasonable and
documented expenses of the Agent and the Lead Arrangers to the extent such
expenses have been invoiced at least three Business Days before the Closing
Date.

SECTION 3.04    Determinations Under Sections 3.01 and 3.03. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.03,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Agent, designates as the proposed Effective Date or the
proposed Closing Date, as the case may be, specifying its objection thereto. The
Agent shall promptly notify the Lenders of the occurrence of the Effective Date
and the Closing Date, as applicable.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01    Representations and Warranties of the Borrower.   The Borrower
represents and warrants as follows on and as of the Effective Date and on and as
of the Closing Date, both before and immediately after giving effect to the
Transactions to occur on the Closing Date:

(a)      The Borrower is a corporation duly organized, incorporated, validly
existing and in good standing under the laws of the State of Delaware, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business.

(b)      The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, if any, and the consummation of
the Transactions, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene, or
constitute a default under, any

 

Interpublic Term Loan Credit Agreement

 

36



--------------------------------------------------------------------------------

provision of applicable law or regulation or of the certificate of incorporation
of the Borrower or of any judgment, injunction, order, decree, material
agreement or other instrument binding upon the Borrower or result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Consolidated Subsidiaries.

(c)      No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the Transactions or the due execution, delivery and
performance by the Borrower of this Agreement or the Notes to be delivered by
it, if any.

(d)    This Agreement has been, and each of the Notes to be delivered by it, if
any, when delivered hereunder will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the Notes to be delivered by it when
delivered hereunder will be, the legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting the rights of creditors generally and subject to general
principles of equity.

(e)      (x) The Consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2017, and the related Consolidated statement of
operations and cash flows of the Borrower and its Consolidated Subsidiaries for
the fiscal year then ended, accompanied by an opinion of PricewaterhouseCoopers
LLP, independent public accountants, copies of which have been furnished to each
Lender, fairly present in all material respects the Consolidated financial
condition of the Borrower and its Consolidated Subsidiaries as at such date and
the Consolidated results of the operations and cash flows of the Borrower and
its Consolidated Subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied.
(y) The unaudited Consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at March 31, 2018 and the related unaudited
Consolidated statement of operations and cash flows of the Borrower and its
Consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending at March 31, 2018, copies of which have been furnished to
each Lender, fairly present in all material respects the Consolidated financial
condition of the Borrower and its Consolidated Subsidiaries as at such date and
the Consolidated results of the operations and cash flows of the Borrower and
its Consolidated Subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied.
(z) Since the Consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2017, and except as disclosed in the Borrower’s
reports filed with the SEC since such date and prior to the date hereof, there
has been no Material Adverse Change.

(f)      There is no action, suit, investigation, litigation or proceeding
pending against, or to the knowledge of the Borrower, threatened against the
Borrower or any of its Consolidated Subsidiaries before any court or arbitrator
or any governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a Material Adverse Effect
or (ii) purports to affect the Transaction or the

 

Interpublic Term Loan Credit Agreement

 

37



--------------------------------------------------------------------------------

legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.

(g)      [Intentionally omitted].

(h)      (i) The Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and (ii) following the application of the proceeds of each Advance, not more
than 25% of the value of the property and assets of the Borrower and its
Consolidated Subsidiaries taken as a whole, subject to the provisions of
Section 5.02(a) or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Debt within the scope of Section 6.01(d) will be “margin stock”
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System).

(i)      The Borrower is not an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

(j)      [Intentionally omitted].

(k)      Each of the Borrower’s Consolidated Subsidiaries is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and has all powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business, all to
the extent material to the Borrower and its Consolidated Subsidiaries taken as a
whole.

(l)      As of the date thereof (or, if undated, as of the date furnished),
neither the Information Memorandum nor any other report or exhibit or other
information (other than the financial statements referred to in Section 5.01(h))
furnished in writing by or on behalf of the Borrower to the Agent or any Lender
in connection with the negotiation and syndication of this Agreement or pursuant
to the terms of this Agreement, as modified or supplemented by other information
so furnished and when taken as a whole, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which they are made, not
misleading; provided that with respect to the projections hereafter furnished by
the Borrower, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time such
projections were prepared.

(m)      (i) The Borrower has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance in all material respects by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents under their control with Anti-Corruption Laws and
applicable Sanctions. None of the Borrower, any Subsidiary of the Borrower or,
to the knowledge of the Borrower or such

 

Interpublic Term Loan Credit Agreement

 

38



--------------------------------------------------------------------------------

Subsidiary, any of their respective directors, officers or employees or agents
(under control of the Borrower) of the Borrower or any Subsidiary that will act
in any capacity in connection with the credit facility established hereby, is a
Sanctioned Person, and (ii) to the extent applicable, the Borrower is in
compliance with the Patriot Act.

(n)      The Borrower is not an EEA Financial Institution.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01    Affirmative Covenants.   So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:

(a)      Compliance with Laws, Etc.   Comply, and cause each of its Consolidated
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
applicable environmental laws, except where the necessity of compliance is being
contested in good faith or where failure to comply would not have a Material
Adverse Effect; and maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents under their control with Anti-Corruption Laws and applicable
Sanctions.

(b)      Payment of Taxes, Etc.   Pay and discharge, and cause each of its
Consolidated Subsidiaries to pay and discharge, before the same shall become
delinquent, (i) all material Taxes, assessments and governmental charges or
levies imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, might solely by operation of law become a Lien upon its property;
provided, however, that neither the Borrower nor any of its Consolidated
Subsidiaries shall be required to pay or discharge any such tax, assessment,
levy, charge or claim (i) that is being contested in good faith and by proper
proceedings and as to which appropriate reserves in accordance with generally
accepted accounting principles are being maintained; or (ii) if failure to do so
would not have a Material Adverse Effect.

(c)      Maintenance of Insurance.   Maintain, and cause each of its
Consolidated Subsidiaries, all to the extent material to the Borrower and its
Consolidated Subsidiaries taken as a whole, to maintain insurance with
responsible and reputable insurance companies or associations (or through a
self-insurance program deemed reasonable by the Borrower) in such amounts and
covering such risks as is customarily carried by companies engaged in similar
businesses in which the Borrower or such Consolidated Subsidiary operates.

(d)      Preservation of Existence, Etc.   Preserve and maintain, and cause each
of its Consolidated Subsidiaries to preserve and maintain, its existence, rights
(constituent document and statutory) and franchises necessary in the normal
conduct of its business,

 

Interpublic Term Loan Credit Agreement

 

39



--------------------------------------------------------------------------------

all to the extent material to the Borrower and its Consolidated Subsidiaries
taken as a whole; provided, however, that the Borrower and its Consolidated
Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(b) and provided further that neither the Borrower nor any of its
Consolidated Subsidiaries shall be required to preserve any right or franchise
if the failure to do so would not have a Material Adverse Effect.

(e)      Visitation Rights.   At any reasonable time and from time to time,
permit the Agent or any of the Lenders or any agents or representatives thereof
at their own expense, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any of its Consolidated Subsidiaries, and to discuss the affairs, finances and
accounts of the Borrower and any of its Consolidated Subsidiaries with any of
their officers and with their independent certified public accountants, all as
often as may reasonably be necessary to ensure compliance by the Borrower with
its obligations hereunder, provided that (i) unless an Event of Default has
occurred and is continuing, no more than one visit or inspection may be
conducted per year and (ii) any such visits, inspections or discussions shall be
coordinated through the Agent and shall not unreasonably interfere with the
operations of the Borrower and its Consolidated Subsidiaries. Notwithstanding
anything to the contrary in this Section 5.01(e), neither the Borrower or any of
its Consolidated Subsidiaries will be required to disclose or permit the
inspection or discussion of, any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Agent or any Lender (or
their respective representatives or contractors) is prohibited by law or
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product.

(f)      Keeping of Books.   Keep, and cause each of its Consolidated
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each such Consolidated Subsidiary in accordance
with sound business practices and applicable statutory requirements so as to
permit the preparation of the Consolidated financial statements of the Borrower
and its Consolidated Subsidiaries in accordance with generally accepted
accounting principles in effect from time to time.

(g)      Maintenance of Properties, Etc.   Maintain and preserve, and cause each
of its Consolidated Subsidiaries to maintain and preserve, all of its properties
that are used and useful in the conduct of its business in good working order
and condition, ordinary wear and tear excepted, except where the failure to do
so would not have a Material Adverse Effect.

(h)      Reporting Requirements.   Furnish to the Lenders or notify the Lenders
of the availability of:

(i)       as soon as available and in any event within 40 days after the end of
each of the first three quarters of each fiscal year of the Borrower (or 15 days
thereafter if the Borrower timely files a Form 12b-25 (or any successor form)),
the

 

Interpublic Term Loan Credit Agreement

 

40



--------------------------------------------------------------------------------

unaudited Consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such quarter and unaudited Consolidated statement
of operations and cash flows of the Borrower and its Consolidated Subsidiaries
for the period commencing at the end of the previous fiscal year and ending with
the end of such quarter, duly certified (except for the absence of footnotes and
subject to year-end audit adjustments) by the chief financial officer or chief
accounting officer of the Borrower as having been prepared in accordance with
generally accepted accounting principles and a certificate of the chief
financial officer, chief accounting officer or treasurer of the Borrower, which
certificate shall include a statement that such officer has no knowledge, except
as specifically stated, of any condition, event or act which constitutes a
Default and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03 on the date of such balance sheet,
provided that in the event that generally accepted accounting principles used in
the preparation of such financial statements shall differ from GAAP, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;

(ii)      as soon as available and in any event within 60 days after the end of
each fiscal year of the Borrower (or 15 days thereafter if the Borrower timely
files a Form 12b-25 (or any successor form)), a copy of the audited financial
statements for such year for the Borrower and its Consolidated Subsidiaries,
containing the Consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such fiscal year and Consolidated statement of
operations and cash flows of the Borrower and its Consolidated Subsidiaries for
such fiscal year, in each case accompanied by the report thereon of
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing, which shall be deemed delivered upon the Borrower’s filing
of its audited financial statements within 60 days after the end of such fiscal
year (or 15 days thereafter if the Borrower timely files a Form 12b-25 (or any
successor form)), together with a certificate of the chief financial officer,
chief accounting officer or treasurer of the Borrower, which certificate shall
include a statement that such officer has no knowledge, except as specifically
stated, of any condition, event or act which constitutes a Default and setting
forth in reasonable detail the calculations necessary to demonstrate compliance
with Section 5.03 on the date of such financial statements, provided that in the
event that generally accepted accounting principles used in the preparation of
such financial statements shall differ from GAAP, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to GAAP;

(iii)     as soon as possible and in any event within ten days after the chief
executive officer, chief operation officer, principal financial officer or
principal accounting officer of the Borrower knows or has reason to know of the
occurrence of each Default continuing on the date of such statement, a statement

 

Interpublic Term Loan Credit Agreement

 

41



--------------------------------------------------------------------------------

of such officer of the Borrower setting forth details of such Default and the
action that the Borrower has taken and proposes to take with respect thereto;

(iv)     promptly after the sending or filing thereof, copies of all quarterly
and annual reports and proxy solicitations that the Borrower sends to any of its
security holders, and copies of all reports on Form 8-K and registration
statements for the public offering of securities (other than pursuant to
employee Plans) that the Borrower or any Consolidated Subsidiary files with the
Securities and Exchange Commission;

(v)      promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Consolidated Subsidiaries of the type described in
Section 4.01(f); and

(vi)     such other information respecting the financial condition or business
of the Borrower or any of its Consolidated Subsidiaries as any Lender through
the Agent may from time to time reasonably request.

The financial statements and (in the case of annual financial statements)
accompanying report of PricewaterhouseCoopers LLP or other independent public
accountants of nationally recognized standing providing such report required to
be delivered pursuant to clauses (i) and (ii) and the reports and other
materials required to be delivered pursuant to clause (iv) of this
Section 5.01(h) shall be deemed to have been delivered by filing with the SEC
(A) in the case of clauses (i) and (ii), the Borrower’s Form 10-K and Form 10-Q,
respectively, and (B) in the case of clause (iv), such reports and other
materials.

The Borrower shall provide to the Agent (and not the Lenders) in an electronic
medium, copies of the compliance certificates required to be delivered pursuant
to clauses (i) and (ii), as applicable, of this Section 5.01(h), and the Agent
shall make such compliance certificates available to the Lenders in accordance
with Section 9.02(b), provided that, at the option of the Borrower, the same may
be delivered in physical form and, provided further that, the Agent shall have
the right to request that such copies of the same be delivered in physical form,
in which case the Borrower shall cause the same to be delivered to the Agent
(and not the Lenders) as soon as reasonably practicable. Notwithstanding any
other provision in this Agreement to the contrary, any compliance certificate
required to be delivered pursuant to clauses (i) or (ii), as applicable, of this
Section 5.01(h) may be delivered on or prior to the second Business Day after
the deemed delivery of any financial statements required to be delivered
pursuant to clauses (i) and (ii) of this Section 5.01(h).

SECTION 5.02    Negative Covenants.   So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will not:

(a)      Liens, Etc.   Create or suffer to exist, or permit any of its
Consolidated Subsidiaries to create or suffer to exist, any Lien on or with
respect to any of its assets,

 

Interpublic Term Loan Credit Agreement

 

42



--------------------------------------------------------------------------------

whether now owned or hereafter acquired, or assign, or permit any of its
Consolidated Subsidiaries to assign, any accounts receivable other than:

(i)       Liens existing on the Effective Date and disclosed to the Lenders
prior to the date hereof;

(ii)      any Lien existing on any asset (other than accounts receivable) of any
Person at the time such Person is merged into or consolidated with the Borrower
or any Consolidated Subsidiary or otherwise becomes a Consolidated Subsidiary
and not created in contemplation of such event;

(iii)     any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset,
provided that such Lien attaches to such asset concurrently with or within 90
days after the acquisition thereof;

(iv)     any Lien on any asset of any Person organized outside of the United
States arising at any time pursuant to an arrangement (factoring or otherwise)
secured by accounts receivable that is existing at the time such Person becomes
a Consolidated Subsidiary or is merged into or consolidated with the Borrower or
a Consolidated Subsidiary (or pursuant to any extension, renewal or replacement
of such an arrangement); provided that such Lien or arrangement was not created
in contemplation of such event, and only to the extent, in the case of any such
arrangement, that such arrangement does not provide for Liens which, together
with all other Liens permitted under this clause (iv), would encumber assets
representing more than 5.0% of the consolidated accounts receivable of the
Borrower and its Consolidated Subsidiaries as reflected in the consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries for the fiscal
quarter of the Borrower most recently ended prior to such event (or, if
applicable, such extension, renewal or replacement);

(v)      any assignment of accounts receivable (A) by and among the Borrower and
its Consolidated Subsidiaries or (B) pursuant to non-recourse factoring or
similar arrangements or otherwise in an aggregate amount not to exceed in any
fiscal year the greater of $500,000,000 (measured as the face value of such
accounts receivable at the time of assignment) and 10.0% of the consolidated
accounts receivable of the Borrower and its Consolidated Subsidiaries as
reflected in the consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of the fiscal year of the Borrower most recently
ended prior to such assignment for which financial statements have been
delivered pursuant to Section 5.01(h)(ii);

(vi)     any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Consolidated Subsidiary and not created in contemplation of such
acquisition;

 

Interpublic Term Loan Credit Agreement

 

43



--------------------------------------------------------------------------------

(vii)    any Lien created in connection with capitalized lease obligations, but
only to the extent that such Lien encumbers property financed by such capital
lease obligation;

(viii)   Liens arising in the ordinary course of its business which (A) do not
secure Debt and (B) do not in the aggregate materially impair the operation of
the business of the Borrower and its Consolidated Subsidiaries, taken as a
whole;

(ix)     any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses (i) through (viii) of this Section 5.02(a), provided that such Debt is
not increased and is not secured by any additional assets;

(x)      Liens securing Taxes, assessments, fees or other governmental charges
or levies, Liens securing the claims of materialmen, mechanics, carriers,
landlords, warehousemen and similar Persons, Liens incurred in the ordinary
course of business in connection with workmen’s compensation, unemployment
insurance and other similar laws, Liens to secure surety, appeal and performance
bonds and other similar obligations, including performance obligations, not
incurred in connection with the borrowing of money, and attachment, judgment and
other similar Liens arising in connection with court proceedings so long as the
enforcement of such Liens is effectively stayed and the claims secured thereby
are being contested in good faith by appropriate proceedings, or so long as such
Taxes, assessments, fees or other governmental charges or levies are not
required to be paid under Section 5.01(b);

(xi)     any contractual right of set-off or any contractual right to charge or
contractual security interest in or Lien on the accounts of the Borrower or any
of its Consolidated Subsidiaries with one or more depositary institutions to
effect the payment of amounts to such depositary institution(s), whether or not
due and payable in respect of any Debt or financing arrangement and any other
Lien arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights;

(xii)    any Liens on assets of Consolidated Subsidiaries organized outside of
the United States in favor of lenders or an affiliated guarantor in connection
with any liability entered into in the ordinary course of business;

(xiii)  any Lien arising under letter of credit cash deposit account
arrangements, it being understood that any such cash deposit account is used to
support then outstanding letters of credit and is not required to be funded or
otherwise utilized to support the renewal of existing letters of credit or the
issuance of new letters of credit;

(xiv) Liens relating to any arrangements established to comply with funding
requirements pertaining to any U.K. pension plan of the Borrower or any

 

Interpublic Term Loan Credit Agreement

 

44



--------------------------------------------------------------------------------

Consolidated Subsidiary, to the extent that the maximum aggregate amount to be
funded by such arrangements (in each case measured as of the date of
establishment of such arrangement) does not exceed £35,000,000 (computed without
regard to any periodic payments made over the life of such arrangements);

(xv)    Liens securing obligations under Hedge Agreements to the extent required
by applicable law;

(xvi)    Liens created (A) by a Consolidated Subsidiary of the Borrower in favor
of the Borrower or any other Consolidated Subsidiary of the Borrower or (B) by
the Borrower in favor of a Consolidated Subsidiary of the Borrower, so long as,
in the case of this clause (B), and to the extent, the Borrower or a
Consolidated Subsidiary in connection with the overall transaction received or
receives assets having a value equal to the value of the assets subject to such
Lien; provided, in the case of this clause (B), the lien is limited to such
received assets or the equity of the Consolidated Subsidiary that received such
assets and, in each case, the proceeds thereof; and

(xvii)    (A) Liens not otherwise permitted by the foregoing clauses of this
Section 5.02(a) securing Debt or other obligations in an aggregate amount
(computed without regard to any interest thereon) at any time outstanding, plus
(B) the aggregate face value at the time of assignment of accounts receivable
assigned, the assignment of which is not otherwise permitted by the foregoing
clauses of this Section 5.02(a), plus (C) the aggregate principal amount of Debt
incurred in accordance with Section 5.02(e)(vii), not to exceed the greater of
(x) 15% of Consolidated net worth of the Borrower and its Consolidated
Subsidiaries as set forth in the Borrower’s most recent financial statements
delivered pursuant to Section 5.01(h)(i) or (ii) or (y) $350,000,000.

(b)      Mergers, Etc.   (i) Merge or consolidate with or into any Person (other
than a Consolidated Subsidiary of the Borrower) except that the Borrower may
merge or consolidate with or into any other Person so long as the Borrower is
the surviving Person and remains organized under the laws of a political
subdivision of the United States, provided, that no Default shall have occurred
and be continuing at the time of such transaction or would result therefrom;
(ii) convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions), other than to one of the Borrower’s
Consolidated Subsidiaries, all or substantially all of the assets (whether now
owned or hereafter acquired) of the Borrower and its Consolidated Subsidiaries
(taken as a whole); or (iii) permit any of its Consolidated Subsidiaries to,
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions), other than to the Borrower and/or one of the
Borrower’s Consolidated Subsidiaries, all or substantially all of the assets
(whether now owned or hereafter acquired) of the Borrower and its Consolidated
Subsidiaries (taken as a whole).

 

Interpublic Term Loan Credit Agreement

 

45



--------------------------------------------------------------------------------

(c)      Accounting Changes.   Make or permit, or permit any of its Consolidated
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles or applicable statutory requirements.

(d)      Change in Nature of Business.   Engage, or permit any Consolidated
Subsidiary to engage, predominantly in any business other than business of the
same general type as conducted on the date hereof by the Borrower and its
Consolidated Subsidiaries, and other related businesses or businesses incidental
thereto.

(e)      Subsidiary Debt.   Permit any of its Consolidated Subsidiaries to
create or suffer to exist, any Debt other than (without duplication):

(i)       Debt owed to the Borrower or to a Consolidated Subsidiary of the
Borrower,

(ii)      Debt existing on the Effective Date and disclosed to the Lenders prior
to the date hereof (the “Existing Debt”), and any Debt extending the maturity
of, or refunding or refinancing, in whole or in part, the Existing Debt,
provided that the principal amount of such Existing Debt shall not be increased
above the principal amount thereof outstanding immediately prior to such
extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed, as a result of or in connection with such
extension, refunding or refinancing,

(iii)      Debt secured by Liens permitted by Section 5.02(a),

(iv)      unsecured Debt incurred in the ordinary course of business of the
Borrower’s Consolidated Subsidiaries organized outside the United States,

(v)      unsecured Debt existing at the time of acquisition of any such
Subsidiary, or of any business or assets, and not created in contemplation of
such acquisition (and any extension, renewal or replacement of such Debt to the
extent that the principal amount thereof shall not thereby be increased),

(vi)      book overdraft amounts outstanding at any time, and

(vii)      other Debt (whether secured or unsecured) in an aggregate principal
amount not to exceed at any time outstanding the amount permitted in accordance
with Section 5.02(a)(xvii).

SECTION 5.03    Financial Covenants.    So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:

(a)      Interest Coverage Ratio. Maintain, as of the end of each fiscal
quarter, a ratio of (i) Consolidated EBITDA of the Borrower and its Consolidated
Subsidiaries for

 

Interpublic Term Loan Credit Agreement

 

46



--------------------------------------------------------------------------------

the period of four fiscal quarters then ended to (ii) Interest Expense during
such period by the Borrower and its Consolidated Subsidiaries, of not less than
5.00 to 1.

(b) Leverage Ratio.   Maintain, as of the end of each fiscal quarter, a Leverage
Ratio of not greater than 3.50 to 1.00, provided that on and after the Closing
Date, the Borrower will maintain a Leverage Ratio of not greater than (i) 4.00
to 1.0, beginning on the last day of the first fiscal quarter ending after the
Closing Date and thereafter, (ii) 3.75 to 1.0 on the last day of the fourth full
fiscal quarter ending after the Closing Date and thereafter and (iii) 3.5 to
1.00 on the last day of the eighth full fiscal quarter after the Closing Date
and thereafter. Notwithstanding anything to the contrary set forth herein, until
the Closing Date any Debt in the form of debt securities incurred by the
Borrower to finance the Acquisition shall be disregarded for the purpose of
determining compliance with this Section 5.03 to the extent that, and so long
as, the cash proceeds of such Debt are either held in escrow on customary terms
or are held by the Borrower as unrestricted cash or cash equivalents.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01    Events of Default.    If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)        The Borrower or any other Borrower shall fail to pay any principal of
any Advance when the same becomes due and payable; or the Borrower or any other
Borrower shall fail to pay any interest on any Advance or make any other payment
of fees or other amounts payable under this Agreement or any Note within five
Business Days after the same becomes due and payable; or

(b)        Any representation or warranty made by the Borrower (or any of its
officers) in any certificate, financial statement or other document delivered
pursuant to this Agreement shall prove to have been incorrect in any material
respect when made; or

(c)        (i) The Borrower shall fail to perform or observe any term, covenant
or agreement contained in Section 2.17, 5.01(e) or (h), 5.02 (other than
subsection (c) thereof) or 5.03; (ii) the Borrower or any other Borrower shall
fail to perform or observe any term, covenant or agreement contained in
Section 5.01(d) if such failure shall remain unremedied for 10 days after
written notice thereof shall have been given to the Borrower by the Agent or any
Lender; or (iii) the Borrower or any other Borrower shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement or any
other Loan Document on its part to be performed or observed if such failure
shall remain unremedied for 30 days after written notice thereof shall have been
given to the Borrower by the Agent or any Lender; or

(d)        The Borrower or any of its Consolidated Subsidiaries shall fail to
pay any principal of or premium or interest on any Debt (but excluding Debt
outstanding

 

Interpublic Term Loan Credit Agreement

 

47



--------------------------------------------------------------------------------

hereunder and Debt owed solely to the Borrower or to a Consolidated Subsidiary)
of the Borrower or such Consolidated Subsidiary (as the case may be), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument creating or evidencing such Debt; or the Borrower or any of its
Consolidated Subsidiaries shall fail to perform or observe any covenant or
agreement to be performed or observed by it in any agreement or instrument
creating or evidencing any such Debt and such failure shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such failure is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any other event shall occur or condition shall
exist under any agreement or instrument creating or evidencing any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument (and remain uncured three Business Days after the chief
financial officer, chief operation officer, principal financial officer or
principal accounting officer of the Borrower becomes aware or should have become
aware of such event or condition), if the effect of such event or condition is
to accelerate, or to permit the acceleration of, the maturity of such Debt; or
any such Debt shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; provided that the aggregate principal amount (or, in the case
of any payment default, failure or other event in respect of a Hedge Agreement,
the net amount due and payable under such Hedge Agreement as of the date of such
payment default, failure or event) of all Debt as to which any such payment
defaults (whether or not at stated maturity thereof), failures or other events
shall have occurred and be continuing exceeds $125,000,000; provided further
that if any of the failures, actions, conditions or events set forth above in
this subsection (d) shall be taken in respect of, or occur with respect to, a
Consolidated Subsidiary that is organized under the laws of a jurisdiction
outside of the United States, such failure, action, condition or event shall not
be the basis for or give rise to an Event of Default under this subsection
(d) unless such failure, action, condition or event is not cured or such amount
has not been repaid within five Business Days after the chief executive officer,
chief operation officer, principal financial officer or principal accounting
officer of the Borrower knows or has reason to know of the occurrence of such
action or event; or

(e)        The Borrower or any of its Material Consolidated Subsidiaries shall
generally not pay its debts to Persons other than the Borrower and its
Consolidated Subsidiaries as such debts become due, or shall admit in writing
its inability to pay such debts generally, or shall make a general assignment
for the benefit of creditors; or any proceeding shall be instituted by or
against the Borrower or any of its Material Consolidated Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it

 

Interpublic Term Loan Credit Agreement

 

48



--------------------------------------------------------------------------------

(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Material Consolidated Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f)        Judgments or orders for the payment of money in excess of
$125,000,000 in the aggregate (net of the amount of such judgments or orders
covered by a valid and binding policy of insurance between the Borrower (or a
Consolidated Subsidiary) and one or more reputable insurers covering payment
thereof who have been notified of, and have not disputed the claim made for
payment of, the amount of such judgments or orders) shall be rendered against
the Borrower or any of its Material Consolidated Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 60 consecutive days
during which such judgment or order shall remain unsatisfied and a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(g)        (i) Any Person or two or more Persons acting in concert (other than
the Borrower or a Consolidated Subsidiary) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Stock of the Borrower (or other securities convertible into such
Voting Stock) representing 30% or more of the combined voting power of all
Voting Stock of the Borrower; or (ii) during any period of up to 24 consecutive
months, commencing after the date of this Agreement, individuals who at the
beginning of such period were directors of the Borrower shall cease for any
reason to constitute a majority of the board of directors of the Borrower unless
the election or nomination for election by the Borrower’s stockholders of each
new director was approved by the vote of at least two-thirds of the directors
then still in office who were directors at the beginning of such period; or

(h)        The Borrower or any of its ERISA Affiliates shall incur liability, or
in the case of clause (i) below, shall be reasonably likely to incur liability,
which would have a Material Adverse Effect, as a result of one or more of the
following: (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Borrower or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon such Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further

 

Interpublic Term Loan Credit Agreement

 

49



--------------------------------------------------------------------------------

notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Advances shall automatically be
terminated and (B) such Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

SECTION 6.02    Limited Conditionality Period.    During the period from and
including the Effective Date to and including the termination of all Commitments
pursuant to Section 2.05 (the “Limited Conditionality Period”), and
notwithstanding (i) that any representation made on the Effective Date
(excluding, for the avoidance of doubt, the Specified Representations and/or
Specified Acquisition Agreement Representations) was incorrect, (ii) any failure
by the Borrower to comply with Article V, (iii) any provision to the contrary
herein, in any other Loan Document or otherwise or (iv) that any condition to
the occurrence of the Effective Date set forth in Section 3.01 may subsequently
be determined not to have been satisfied, neither the Agent nor any Lender shall
be entitled to (1) cancel any of its Commitments, (2) rescind, terminate or
cancel the Loan Documents or exercise any right or remedy or make or enforce any
claim hereunder, any Note, the Fee Letter or otherwise it may have to the extent
to do so would prevent, limit or delay the making of an Advance, (3) refuse to
participate in making an Advance; provided that the applicable conditions
precedent to the making of an Advance set forth in Section 3.03 have been
satisfied, or (4) exercise any right of set-off or counterclaim in respect of
its Advance to the extent to do so would prevent, limit or delay the making of
an Advance. For the avoidance of doubt, (A) the rights and remedies of the
Lenders and the Agent shall not be limited in the event that any applicable
condition precedent set forth in Section 3.03 is not satisfied on the Closing
Date, if an Event of Default under Section 6.01(a) shall have occurred and be
continuing on the Closing Date or if the Lenders have terminated the Commitments
during the existence of an Event of Default under Section 6.01(e) with respect
to the Borrower prior to the Closing Date (or the Commitments have otherwise
been terminated); and (B) immediately after the expiration of the Limited
Conditionality Period, all of the rights, remedies and entitlements of the Agent
and the Lenders shall be available notwithstanding that such rights were not
available prior to such time as a result of the foregoing.

ARTICLE VII

[RESERVED]

ARTICLE VIII

THE AGENT

SECTION 8.01    Authorization and Authority.    Each of the Lenders hereby
irrevocably appoints Citibank to act on its behalf as the Agent hereunder and
under the Notes and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as provided in Section 8.06, the provisions of this Article VIII
are solely for the benefit of the Agent and the Lenders, and the Borrower shall
not

 

Interpublic Term Loan Credit Agreement

 

50



--------------------------------------------------------------------------------

have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any Notes
(or any other similar term) with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

SECTION 8.02    Rights as a Lender.    The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

SECTION 8.03    Exculpatory Provisions.    (a)   The Agent shall not have any
duties or obligations except those expressly set forth herein, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Agent:

(i)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein); provided
that the Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Agent to liability or that is
contrary to this Agreement or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any debtor
relief law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any debtor relief law; and

(iii)        shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

(b)        The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 6.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a

 

Interpublic Term Loan Credit Agreement

 

51



--------------------------------------------------------------------------------

court of competent jurisdiction by final and nonappealable judgment. The Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Agent in writing by the Borrower or a
Lender.

(c)        The Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created
hereby or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the Agent.

(d)        Nothing in this Agreement shall require the Agent or any of its
Related Parties to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Agent or any of its Related Parties.

SECTION 8.04    Reliance by Agent.  The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless an officer
of the Agent responsible for the transactions contemplated hereby shall have
received notice to the contrary from such Lender prior to the making of such
Advance, and in the case of a Borrowing, such Lender shall not have made
available to the Agent such Lender’s ratable portion of such Borrowing. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 8.05    Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any Note by or
through any one or more sub-agents appointed by the Agent, and the Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties, provided, in each case
that no such delegation to a sub-agent or a Related Party shall

 

Interpublic Term Loan Credit Agreement

 

52



--------------------------------------------------------------------------------

release the Agent from any of its obligations hereunder. Each such sub-agent and
the Related Parties of the Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 9.04 (as though
such sub-agents were the “Agent” hereunder and under the Notes) as if set forth
in full herein with respect thereto.

SECTION 8.06    Resignation of Agent.    (a) The Agent may at any time and, if
the Person acting as the Agent is a Defaulting Lender and the Borrower so
requests, the Agent shall promptly, give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower so long
as no Event of Default has occurred and is continuing, to appoint a successor,
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank with an office in New York, New York. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation then the Borrower may (if the resignation is at the request of the
Borrower) or the retiring Agent may (but shall not be obligated to), on behalf
of the Lenders, with the consent of the Borrower so long as no Event of Default
has occurred and is continuing, appoint a successor Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective no earlier than three Business Days
after the date in such notice (the “Resignation Effective Date”).

(b)        If the Person serving as Agent is a Defaulting Lender pursuant to
clause (b) of the definition thereof, each of the Borrower and the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
such Person and, if such notice is given by the Required Lenders, to the
Borrower, remove such Person as Agent and, the Required Lenders may, with the
consent of the Borrower so long as no Event of Default has occurred and is
continuing, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder and under the Notes and
(2) except for any indemnity payments owed to the retiring or removed Agent, all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders or the Borrower appoint a successor
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed Agent
(other than any rights to indemnity payments owed to the retiring or removed
Agent), and the retiring or removed Agent shall be discharged from all of its
duties and obligations hereunder or under the Notes. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Agent’s resignation or removal hereunder and under
the Notes, the provisions of this Article VIII

 

Interpublic Term Loan Credit Agreement

 

53



--------------------------------------------------------------------------------

and Section 9.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

SECTION 8.07    Non-Reliance on Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement or any related
agreement or any document furnished hereunder.

SECTION 8.08    No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Persons acting as Lead Arrangers, bookrunners,
arrangers or syndication agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement, except in its capacity,
as applicable, as the Agent or as a Lender hereunder.

SECTION 8.09    Lender ERISA Representation.  Each Lender as of the Effective
Date represents and warrants as of the Effective Date to the Agent and each Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
for the benefit of the Borrower, that such Lender is not and will not be (i) an
employee benefit plan subject to Title I of ERISA, (ii) a plan or account
subject to Section 4975 of the Internal Revenue Code; (iii) an entity deemed to
hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Internal Revenue Code that is using “plan assets” of any such plans or accounts
to fund or hold Advances or perform its obligations under this Agreement; or
(iv) a “governmental plan” within the meaning of ERISA.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01    Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Non-Defaulting Lenders, do any of the following:
(a) waive any of the conditions specified in Section 3.01 or Section 3.03, (b)
increase the Commitments of the Lenders, (c) reduce the principal of, or rate of
interest on, the Advances or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of

 

Interpublic Term Loan Credit Agreement

 

54



--------------------------------------------------------------------------------

the Advances, or the number of Lenders, that shall be required for the Lenders
or any of them to take any action hereunder, (f) amend the definition of
“Required Lenders” or this Section 9.01, (g) amend the definition of “Expiration
Date” or (h) change Section 2.15 in a manner that would alter the pro rata
sharing of payments required thereby; provided further that any amendment,
waiver or consent requiring the consent of all Non-Defaulting Lenders under
clauses (b), (c) or (d) of the preceding proviso that by its terms adversely
affects any Defaulting Lender disproportionately as compared to other affected
Lenders shall require the consent of such Defaulting Lender and any such
amendment, waiver or consent that would alter the terms of this proviso will
require the consent of such Defaulting Lender; provided still further that no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note. If the Agent or the
Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Agent and the Borrower shall be permitted to
amend, modify or supplement such provision to cure such ambiguity, omission,
mistake, typographical error or other defect, and such amendment shall become
effective without any further action or consent of any other party to this
Agreement, so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment, modification or supplement.

SECTION 9.02    Notices, Etc.    (a) All notices and other communications
provided for hereunder shall be either (x) in writing (which includes electronic
medium and facsimile communication) and mailed, telecopied or delivered or
(y) as and to the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), if to the Borrower, at its address at 909 Third Avenue, New
York, New York 10022, Attention: Senior Vice President of Finance and Treasurer
(with a copy at the same address to the Senior Vice President and General
Counsel); if to any Initial Lender, at its Domestic Lending Office specified
opposite its name on Schedule I hereto; if to any other Lender, at its Domestic
Lending Office specified in the Assignment and Assumption pursuant to which it
became a Lender; and if to the Agent, at its address at Building #3, 1615 Brett
Road, New Castle, Delaware 19720, Attention: Bank Loan Syndications Department,
email for Notice of Issuance, Notice of Borrowing: GLAgentOfficeOps@citi.com;
or, as to the Borrower or the Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Agent, provided that materials required
to be delivered pursuant to Section 5.01(h) shall be delivered to the Agent as
specified in Section 9.02(b). All such notices and communications shall, when
mailed, telecopied or e-mailed, be effective when deposited in the mails,
telecopied or confirmed by e-mail, respectively, except that notices and
communications to the Agent pursuant to Article II or III shall not be effective
until received by the Agent. Delivery by electronic medium or facsimile of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or any Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.

 

Interpublic Term Loan Credit Agreement

 

55



--------------------------------------------------------------------------------

(b)        Materials required to be delivered pursuant to Section 5.01(h) may be
delivered to the Agent in an electronic medium in a format acceptable to the
Agent by e-mail at oploanswebadmin@citi.com (or any other one e-mail address
designated by the Agent from time to time) or physical form, provided that, to
the extent so provided in the last paragraph of Section 5.01(h), the Agent shall
have the right to request that copies of the compliance certificates required to
be delivered pursuant to clauses (i) and (ii), as applicable, of Section 5.01(h)
be delivered in physical form, in which case the Borrower shall cause the same
to be delivered to the Agent (and not the Lenders) as soon as reasonably
practicable. For the avoidance of doubt, the Borrower shall not be required to
deliver any Communications to the Lenders. The Borrower agrees that the Agent
may make such materials, as well as any other written information, documents,
instruments and other material relating to the Borrower, any of its Subsidiaries
or any other materials or matters relating to this Agreement, any Notes or any
of the transactions contemplated hereby (collectively, the “Communications”)
available to the Lenders by posting such notices on a password protected
internet website such as Intralinks (the “Platform”). The Borrower acknowledges
that (i) the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution, (ii) the Platform is provided “as is” and “as available”
and (iii) neither the Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform.

(c)        Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent (and not the Borrower) shall deliver a copy
of the Communications to such Lender in writing. Each Lender agrees (i) to
notify the Agent in writing of such Lender’s e-mail address or addresses to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Agent has on
record an effective e-mail address(es) for such Lender) and (ii) that any Notice
may be sent to such e-mail address or addresses.

SECTION 9.03    No Waiver; Remedies.  No failure on the part of any Lender or
the Agent to exercise, and no delay in exercising, any right hereunder or under
any Note shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04    Costs and Expenses.    (a)   The Borrower agrees to pay on
demand all reasonable out-of-pocket expenses of the Agent in connection with the
preparation,

 

Interpublic Term Loan Credit Agreement

 

56



--------------------------------------------------------------------------------

execution, delivery, administration, modification and amendment of this
Agreement, any Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Borrower further agrees to pay on demand all costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, any Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 9.04(a).

(b)        The Borrower agrees to indemnify and hold harmless the Agent and each
Lender and each of their Related Parties (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) any Notes, this Agreement, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct or is a consequence of such Indemnified Party’s
(or its Affiliate’s) becoming a Defaulting Lender hereunder (including, for the
avoidance of doubt, its failure to perform its funding obligations hereunder
within two Business Days of the date required to be funded by it hereunder
unless such Lender notifies the Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith reasonable determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied). The foregoing indemnity shall not cover or
include (x) Indemnified Taxes or Other Taxes, the Borrower’s obligation with
respect to which is governed by Section 2.14, or Excluded Taxes, (y) increased
costs, the Borrower’s obligation with respect to which is governed by
Section 2.11 or (z) costs, charges, fees, expenses, Taxes or duties of any kind
related to any hedging activities in connection with the rights or obligations
of the Lenders under this Agreement. In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, shareholders or creditors
or an Indemnified Party or any other Person or any Indemnified Party is
otherwise a party thereto. The Borrower also agrees not to assert any claim for
special, indirect, consequential or punitive damages against the Agent, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to any Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances.

 

Interpublic Term Loan Credit Agreement

 

57



--------------------------------------------------------------------------------

(c)        If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12, acceleration of
the maturity of any Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Borrower
pursuant to Section 9.07(a), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

(d)        Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under any Notes.

(e)        Reimbursement by Lenders.   Each Lender severally agrees to indemnify
the Agent (to the extent not promptly reimbursed by the Borrower) from and
against such Lender’s ratable share of any and all losses, claims, damages,
liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements and expenses, joint or several, of any kind or nature (including
the fees, charges and disbursements of any advisor or counsel for such Person)
that may be imposed on, incurred by, or asserted against the Agent in any way
relating to or arising out of this Agreement or the Notes or any action taken or
omitted by the Agent under this Agreement or the Notes; provided, however, that
no Lender shall be liable for any portion of such losses, claims, damages,
liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements or expenses resulting from the Agent’s gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent for any costs and expenses (including, without limitation,
fees and expenses of counsel) payable by the Borrower under Section 9.04(a), to
the extent that the Agent is not promptly reimbursed for such costs and expenses
by the Borrower.

SECTION 9.05    Right of Set-off.  Upon either (a) the occurrence and during the
continuance of any Event of Default under Section 6.01(e) or (b) (i) the
occurrence and during the continuance of any other Event of Default and (ii) the
making of the request or the granting of the consent specified by Section 6.01
to authorize the Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or

 

Interpublic Term Loan Credit Agreement

 

58



--------------------------------------------------------------------------------

for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement and
any Note held by such Lender, whether or not such Lender shall have made any
demand under this Agreement or such Note and although such obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.19 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees promptly to notify the Borrower after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
and its Affiliates under this Section 9.05 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Lender and its Affiliates may have.

SECTION 9.06    Binding Effect.  This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.03) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders (and any other attempted
assignment or transfer by any party hereto shall be null and void).

SECTION 9.07    Assignments and Participations.  (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 9.07, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 9.07, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section 9.07 (and any other attempted
assignment or transfer by any party hereto shall be null and void, except as
provided in the last sentence of Section 9.07(b) and in Section 9.07(h)).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, participants to the extent provided in paragraph
(d) of this Section 9.07 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)        Minimum Amounts.

 

Interpublic Term Loan Credit Agreement

 

59



--------------------------------------------------------------------------------

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender, no minimum
amount need be assigned; and

(B)        in any case not described in paragraph (b)(i)(A) of this
Section 9.07, the aggregate amount of the Commitment (which for this purpose
includes Advances outstanding thereunder) or, if the applicable Commitment is
not then in effect, the principal outstanding balance of the Advances of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)      Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.

(iii)      Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section 9.07 and,
in addition:

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender’s Affiliate that is a financial institution or to
another Lender unless on the date of such assignment the assignee would be
entitled to make a demand pursuant to Section 2.11 or 2.14 (in which case such
assignment shall be permitted only if the assignee shall waive in a manner
satisfactory to the Borrower in form and substance its rights to make such a
demand); provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Agent
within five Business Days after having received notice thereof; and

(B)        the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
assignment to a Person that is not a Lender or an Affiliate of such Lender.

(iv)      Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a

 

Interpublic Term Loan Credit Agreement

 

60



--------------------------------------------------------------------------------

processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.

(v)      No Assignment to Certain Persons.  No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Affiliates, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) any Person that was a Competitor as of the Trade Date (in
which case the provisions of Section 9.07(h) shall apply), or (D) without the
prior written consent of the Borrower, a structured finance vehicle, fund or
similar entity or any similar Person in connection with a securitization.

(vi)      No Assignment to Natural Persons.  No such assignment shall be made to
a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).

(vii)      Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Advances in accordance with its Ratable Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph (b),
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c) of this Section 9.07, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party

 

Interpublic Term Loan Credit Agreement

 

61



--------------------------------------------------------------------------------

hereto) but shall continue to be entitled to the benefits of Sections 2.11 and
9.04 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 9.07 (except in the event that such assignment or
transfer was to a person that was a Competitor as of the Trade Date (in which
case the provisions of Section 9.07(h) shall apply)).

(c)        Register.   The Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)        Participations.   Each Lender may sell participations to one or more
banks or other entities (other than the Borrower, any of the Borrower’s
Affiliates, any natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
any Defaulting Lender, or, unless the Borrower’s prior consent is obtained and
in accordance with the provisions of Section 9.07(h), a Competitor), in or to
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the other Borrower, the Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any rights as a
Lender hereunder, including, without limitation, any right to make any demand
under Section 2.11 or 2.14 or right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by the
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, any Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, any Notes or any fees or other amounts payable hereunder or amend
this Section 9.07(d) in any manner adverse to such participant, in each case to
the

 

Interpublic Term Loan Credit Agreement

 

62



--------------------------------------------------------------------------------

extent subject to such participation and in any event such voting rights shall
not exceed those of the Lender hereunder that is the seller of such
participation.

(e)        Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a nonfiduciary agent of the Borrower, maintain
a register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Advances or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, Advances or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(f)        Disclosure to Assignee or Participant. Any Lender may, in connection
with any assignment or participation or proposed assignment or participation
permitted under this Section 9.07, disclose to the assignee or participant or
proposed assignee or participant other than, unless the Borrower’s prior consent
is obtained, a Competitor, any information relating to the Borrower furnished to
such Lender by or on behalf of the Borrower (including the list of Competitors);
provided that, prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree for the benefit of the Borrower to
preserve the confidentiality of any Information relating to the Borrower
received by it from such Lender.

(g)        Certain Security Interests. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or any central bank in accordance with
applicable law or regulation; provided that no such creation of a security
interest shall release a Lender from any of its obligations hereunder or
substitute such secured party for such Lender as a party hereto.

(h)        No Assignment or Participations to Competitors. No assignment or
participation shall be made or sold, as applicable, to any Person that was a
Competitor as of the date (the “Determination Date”) on which the assigning or
selling Lender entered into a binding agreement to sell all or a portion of its
rights and obligations under this Agreement to such Person or assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment or participation in
writing in its sole and absolute discretion, in which case such Person will

 

Interpublic Term Loan Credit Agreement

 

63



--------------------------------------------------------------------------------

not be considered a Competitor for the purpose of such assignment or
participation). For the avoidance of doubt, with respect to any assignee or
participant that becomes a Competitor after the applicable Determination Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Competitor”),
(x) such assignee or participant shall not retroactively be disqualified from
becoming a Lender or participant and (y) the execution by the Borrower of an
Assignment and Assumption with respect to an assignee will not by itself result
in such assignee no longer being considered a Competitor. Any assignment or
participation in violation of this Section 9.07(h) shall not be void, but the
other provisions of this Section 9.07(h) shall apply. If any assignment is made
or any participation is sold to any Competitor without the Borrower’s prior
written consent, or if any Person becomes a Competitor after the applicable
Determination Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Competitor and the Agent, (A) terminate any Commitment
of such Competitor and/or repay all obligations of the Borrower owing to such
Competitor in connection with such Commitment and/or (B) require such Competitor
to assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 9.07), all of its interest, rights and obligations
under this Agreement (including as a participant) to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Competitor paid to acquire such interests, rights and obligations, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder. Notwithstanding anything to the
contrary contained in this Agreement, Competitors (A) will not (x) have the
right to receive information, reports or other materials provided to Lenders by
the Borrower, the Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Agent, or (z) access any electronic
site established for the Lenders or confidential communications from counsel to
or financial advisors of the Agent or the Lenders and (B) (x) for purposes of
any consent to any amendment, waiver or modification of, or any action under,
and for the purpose of any direction to the Agent or any Lender to undertake any
action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Competitor will be deemed to have consented in the same
proportion as the Lenders that are not Competitors consented to such matter, and
(y) for purposes of voting on any plan of reorganization or plan of liquidation
pursuant to any debtor relief laws (a “Plan”), each Competitor party hereto
hereby agrees (1) not to vote on such Plan, (2) if such Competitor does vote on
such Plan notwithstanding the restriction in the foregoing sentence, such vote
will be deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
debtor relief laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
debtor relief laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing sentence. The Agent shall have the
right, and the Borrower hereby expressly authorizes the Agent, to (A) post the
list of Competitors provided by the Borrower and any updates thereto from time
to time (collectively, the “Competitor List”) on the Platform, including that
portion of the

 

Interpublic Term Loan Credit Agreement

 

64



--------------------------------------------------------------------------------

Platform that is designated for “public side” Lenders and/or (B) provide the
Competitor List to each Lender requesting the same. The Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
participant is a Competitor or (y) have any liability with respect to any
assignment or sale of a participation to a Competitor.

SECTION 9.08    Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, partners, directors, officers, employees,
agents, advisors and other representatives who need to know the Information in
connection with this Agreement or in connection with other contemplated
transactions for the benefit of the Borrower (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
on substantially the same terms as provided herein), (b) to the extent requested
by any regulatory authority having jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners and including in connection with any pledge made in accordance
with Section 9.07(g)), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) to the extent necessary in connection with the exercise of any
remedies hereunder or under any Note or any action or proceeding relating to
this Agreement or any Note or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement for the benefit of the Borrower containing
provisions substantially the same as those of this Section 9.08 (i) to any
assignee, participant or prospective assignee or participant, in each case
permitted hereunder or (ii) to any credit insurance provider or to any actual or
prospective counterparty to any swap, derivative or other similar transaction,
in each case under which payments are to be made by reference to the Borrower
and its obligations, entered into by a Lender in connection with this Agreement,
(g) with the consent of the Borrower, (h) to any rating agency in connection
with rating the Borrower or its Subsidiaries, or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 9.08 or (y) becomes available to the Agent, any Lender or their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower that, to the knowledge of the Agent, such Lender or such Affiliate, as
applicable, is not in violation of any confidentiality agreement with the
Borrower. In addition, the Agent and the Lenders may disclose the existence of
this Agreement and information about the terms of this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

For purposes of this Section 9.08, “Information” means all confidential,
proprietary or non-public information of the Borrower furnished to the Agent or
the Lenders by the Borrower.

SECTION 9.09    [Reserved]

SECTION 9.10    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York without

 

Interpublic Term Loan Credit Agreement

 

65



--------------------------------------------------------------------------------

giving effect to conflicts of law provisions that might require application of
the laws of a different jurisdiction.

SECTION 9.11    Execution in Counterparts.   This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
electronic medium or facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.12    [Reserved]

SECTION 9.13    Jurisdiction, Etc.   (a)   Each of the parties irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any party hereto or any Related Party
of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. The Borrower hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to the Borrower at its address specified pursuant to
Section 9.02. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(b)         Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any Notes in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 9.14    [Reserved]

SECTION 9.15    [Reserved]

SECTION 9.16    Patriot Act Notification; KYC and Anti-Money-Laundering
Disclosure.

(a)        Each Lender and the Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which

 

Interpublic Term Loan Credit Agreement

 

66



--------------------------------------------------------------------------------

information includes the name and address of the Borrower and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lenders in order to assist the Agent
and the Lenders in maintaining compliance with the Patriot Act.

(b)        Promptly following any request therefor the Borrower shall provide
information and documentation reasonably requested by the Agent or any Lender
for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations including without limitation the
Patriot Act.

SECTION 9.17    No Fiduciary Duty.   The Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”) may have
economic interests that conflict with those of the Borrower. The Borrower agrees
that nothing in the Loan Documents will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Lenders and the Borrower, its stockholders or its affiliates. The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, (ii) in connection therewith and with
the process leading to such transaction each of the Lenders is acting solely as
a principal and not the agent or fiduciary of the Borrower, its management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(iv) the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Borrower further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

SECTION 9.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

Interpublic Term Loan Credit Agreement

 

67



--------------------------------------------------------------------------------

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)      a reduction in full or in part or cancellation of any such liability;

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 

Interpublic Term Loan Credit Agreement

 

68



--------------------------------------------------------------------------------

SECTION 9.19    Waiver of Jury Trial.   Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives, to the fullest extent permitted by applicable
law, all right to trial by jury in any action, proceeding or counterclaim
(whether based on contract, tort or otherwise) arising out of or relating to
this Agreement or any Notes or the actions of the Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.

 

Interpublic Term Loan Credit Agreement

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE INTERPUBLIC GROUP OF COMPANIES, INC. By   /s/ Ellen
Johnson                         Name: Ellen Johnson Title:   Senior Vice
President of Finance and             Treasurer

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Agent

By  /s/ Michael Vondriska                        

Name: Michael Vondriska

Title:   Vice President

Initial Lenders

CITIBANK, N.A.

By  /s/ Michael Vondriska                        

Name: Michael Vondriska

Title:   Vice President

 

Interpublic Term Loan Credit Agreement

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By  /s/ Deborah R. Winkler                    

Name: Deborah R. Winkler

Title:   Executive Director

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

Bank of America, N.A. By  

/s/ Jana L. Baker

Name: Jana L. Baker Title:   Senior Vice President

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By  

/s/ Michael King

Name: Michael King Title:   Authorized Signatory

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD. (f.k.a. THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.)

By

  /s/ Ola Anderssen                             Name: Ola Anderssen
Title:   Director

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH

 

By   /s/ Veronica Incera                         Name: Veronica Incera
Title:   Managing Director

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH

 

By   /s/ Miriam Trautman                       Name: Miriam Trautman
Title:   Senior Vice President

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS

By

 

/s/ Nicole Rodriguez                        

Name: Nicole Rodriguez

Title:   Director

By

 

/s/ Christopher Sked                        

Name: Christopher Sked

Title:   Managing Director

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

HSBC Bank USA, National Association

By

 

/s/ Jonathan Yip

Name: Jonathan Yip

Title:   Director

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

ING Bank N.V., Dublin Branch By  

/s/ Barry Fehily

Name: Barry Fehily Title:   Managing Director By  

/s/ Sean Hassett

Name: Sean Hassett Title:   Director

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

Lloyds Bank plc

By

 

/s/ Jennifer Larrow

Name:  Jennifer Larrow

Title:   Assistant Manager

        Transaction Execution

        Category A

        L003

By

 

/s/ Tina Wong

Name:  Tina Wong

Title:   Assistant Manager

        Transaction Execution

        Category A

        W011

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A. By  

/s/ Craig DeSousa

      Craig DeSousa       Senior Vice President

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK, N.A. By  

/s/ Barrett D. Bencivenga

Name: Barrett D. Bencivenga Title:   Managing Director

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By  

/s/ Lauren M. Potts

      Lauren M. Potts       Vice President

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

U.S. Bank National Association By  

/s/ Kenneth R. Fieler

Name: Kenneth R. Fieler Title:   Vice President

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH By  

/s/ Raymond Qiao

Name: RAYMOND QIAO Title:   EXECUTIVE VICE PRESIDENT

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

DANSKE BANK A/S By  

/s/ Merete Ryvald

Name: Merete Ryvald Title:   Chief Loan Manager By  

/s/ Jesper Larsen

Name: Jesper Larsen Title:   Senior Loan Manager

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

By

 

/s/ Ryan Durkin

Name: Ryan Durkin

Title:   Authorized Signatory

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

INTESA SANPAOLO S.p.A.

By

 

/s/ Jennifer Feldman Facciola

Name: Jennifer Feldman Facciola

Title:   Vice President

By

 

/s/ Francesco Di Mario

Name: Francesco Di Mario

Title:   FVP & Head of Credit

 

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Name of Initial Lender      Commitment  

Citibank, N.A.

     $60,000,000  

JPMorgan Chase Bank, N.A.

     $60,000,000  

Bank of America, N.A.

     $60,000,000  

Morgan Stanley Bank, N.A.

     $60,000,000  

MUFG Bank, Ltd.

     $23,720,516.24  

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

     $23,720,516.24  

BNP Paribas

     $23,720,516.24  

HSBC Bank USA, National Association

     $23,720,516.24  

ING Bank N.V., Dublin Branch

     $23,720,516.24  

Lloyds Bank plc

     $23,720,516.24  

Wells Fargo Bank, N.A.

     $23,720,516.24  

Citizens Bank, N.A.

     $16,199,376.96  

PNC Bank, National Association

     $16,199,376.96  

U.S. Bank National Association

     $16,199,376.96  

Bank of China, New York Branch

     $11,339,563.86  

Danske Bank A/S

     $11,339,563.86  

Goldman Sachs Bank USA

     $11,339,563.86  

Intesa Sanpaolo S.p.A.

     $11,339,563.86  

Total:

     $500,000,000  

 

 

Interpublic Term Loan Credit Agreement

 



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

NOTE

 

U.S.$_______________

     Dated:         _______________,

201_

    

FOR VALUE RECEIVED, the undersigned, THE INTERPUBLIC GROUP OF COMPANIES, INC., a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY to
________________________ (the “Lender”) or its registered assigns for the
account of its Applicable Lending Office on the Termination Date (each as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Commitment in figures] or, if less, the aggregate
principal amount of the Advances made by the Lender to the Borrower pursuant to
the Credit Agreement dated as of July 27, 2018 among The Interpublic Group of
Companies, Inc., the Lender and certain other lenders parties thereto and
Citibank, N.A., as Agent for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) outstanding on such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance and from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest in respect of each Advance are payable in lawful
money of the United States of America to the Agent at its account maintained at
399 Park Avenue, New York, New York 10043, in same day funds. Each Advance owing
to the Lender by the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

Interpublic Term Loan Credit Agreement

2



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to conflicts of law
provisions that might require application of the laws of a different
jurisdiction.

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

By  ___________________________________

        Title:

 

Interpublic Term Loan Credit Agreement

3



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date  

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

  

    Unpaid Principal    

Balance

  

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                           

 

 

Interpublic Term Loan Credit Agreement

4



--------------------------------------------------------------------------------

EXHIBIT B - FORM OF

NOTICE OF BORROWING

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

Building #3

1615 Brett Road

New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, The Interpublic Group of Companies, Inc., refers to the Credit
Agreement dated as of July 27, 2018 (the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among The Interpublic Group of
Companies, Inc., the lenders parties thereto and Citibank, N.A., as Agent for
said Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02
of the Credit Agreement that the undersigned hereby requests a Borrowing under
the Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

(i)        The Business Day of the Proposed Borrowing is _______________, 201_.

(ii)        The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii)        The aggregate amount of the Proposed Borrowing is
[$_______________].

(iv)        [The initial Interest Period for each Eurodollar Rate Advance made
as part of the Proposed Borrowing is _____ month[s].]

 

Very truly yours, THE INTERPUBLIC GROUP OF COMPANIES, INC.

By___________________________

      Title:

 

Interpublic Term Loan Credit Agreement

 



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including without limitation any letters of credit, and
guarantees included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such

 

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Interpublic Term Loan Credit Agreement

 



--------------------------------------------------------------------------------

 

-2-

sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

  

Assignor[s]:

  

                                                                 

           

                                                                 

  

[Assignor [is] [is not] a Defaulting Lender]

2.

  

Assignee[s]:

  

                                                                 

           

                                                                 

  

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3.

  

Borrower(s):

  

The Interpublic Group of Companies, Inc.

4.

  

Agent:

  

Citibank, N.A., as the administrative agent under the Credit Agreement

5.

  

Credit Agreement:

  

The Credit Agreement dated as of July 27, 2018 among The Interpublic Group of
Companies, Inc., the Lenders parties thereto, Citibank, N.A., as administrative
agent, and the other agents parties thereto

6.

  

Assigned Interest[s]:

  

 

Assignor

[s]5

  

Assignee

[s]6

  

Aggregate
Amount of
Commitment/


Advances for all
Lenders7

  

Amount of
Commitment/


Advances


Assigned8

  

Percentage
Assigned of
Commitment/


Advances8

   CUSIP
  Number            

$

  

$

   %                   

$

  

$

   %                   

$

  

$

   %         

7.       [Trade Date:                     ______________]9

 

 

5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8 Set forth, to at least 9 decimals, as a percentage of the Commitment/ Advances
of all Lenders thereunder.

9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

 

-3-

[Page break]

Interpublic Term Loan Credit Agreement



--------------------------------------------------------------------------------

Effective Date:    _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]10

 

[NAME OF ASSIGNOR]

 

By:_________________________________

 

    Title:

 

[NAME OF ASSIGNOR]

 

By:_________________________________

 

    Title:

 

ASSIGNEE[S]11

 

[NAME OF ASSIGNEE]

 

By:_________________________________

 

    Title:

 

[NAME OF ASSIGNEE]

 

By:_________________________________

 

    Title:

 

 

[Consented to and]12 Accepted:

[NAME OF AGENT], as

  Agent

By:_______________________________

      Title:

[Consented to:]13

 

 

10 Add additional signature blocks as needed.

11 Add additional signature blocks as needed.

12 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

13 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

Interpublic Term Loan Credit Agreement

 



--------------------------------------------------------------------------------

[NAME OF RELEVANT PARTY]

By: ________________________________

      Title:

 

 

Interpublic Term Loan Credit Agreement

 



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.        Representations and Warranties.

1.1      Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.      Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.07(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 9.07(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Lender organized under the laws of a jurisdiction outside the
United States, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Agent, [the][any] Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan



--------------------------------------------------------------------------------

 

-4-

Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.        Payments.  From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3.        General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by electronic medium or facsimile shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.



--------------------------------------------------------------------------------

EXHIBIT D-1 - FORM OF

     

OPINION OF

     

WILLKIE FARR &

     

GALLAGHER LLP

                         [See attached]



--------------------------------------------------------------------------------

EXHIBIT D-2 - FORM OF

     

OPINION OF IN-

     

HOUSE COUNSEL

     

OF THE

     

BORROWER

To each of the Lenders parties

to the Credit Agreement (as defined below),

among The Interpublic Group of Companies, Inc.,

said Lenders and Citibank, N.A.,

as Agent for said Lenders, and

to Citibank, N.A., as Agent

Credit Agreement

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(c)(iii) of the Credit
Agreement dated as of July 27, 2018 (the “Credit Agreement”), among The
Interpublic Group of Companies, Inc. (the “Borrower”), the Lenders parties
thereto and Citibank, N.A., as Agent for said Lenders. Terms defined in the
Credit Agreement are used herein as therein defined.

I have acted as General Counsel for the Borrower in connection with the
preparation, execution and delivery of the Credit Agreement.

In arriving at the opinions expressed below, I have examined the following
documents:

(1)        An executed copy of the Credit Agreement.

(2)        The documents furnished by the Borrower pursuant to Article III of
the Credit Agreement.

(3)        A copy of the Restated Certificate of Incorporation of the Borrower
and all amendments thereto (the “Charter”).

(4)        A copy of the by-laws of the Borrower and all amendments thereto (the
“By-laws”).

(5)        A certificate of the Secretary of State of Delaware, dated [__],
attesting to the continued corporate existence and good standing of the Borrower
in that State.



--------------------------------------------------------------------------------

 

-2-

In addition, I have examined the originals, or copies certified or otherwise
identified to my satisfaction, of such other corporate records of the Borrower,
certificates of public officials and of officers of the Borrower and such other
persons as I have deemed necessary as a basis for the opinions expressed below.

In rendering the opinions expressed below, I have assumed the authenticity of
all documents submitted to me as originals and the conformity to the originals
of all documents submitted to me as copies. In addition, I have assumed and have
not verified the accuracy as to factual matters of each document I have reviewed
(including, without limitation, the accuracy of the representations and
warranties of the Borrower in the Credit Agreement).

Based upon the foregoing and subject to the further assumptions and
qualifications set forth below, it is my opinion that:

1.        The Borrower is a corporation validly existing and in good standing
under the laws of the State of Delaware.

2.        The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes to be delivered by it, and the consummation of the
Transactions, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Charter or the By-laws or (ii) any material contractual or legal restriction
known to me contained in any material document to which the Borrower is a party
or by which it is bound. The Credit Agreement and the Notes have been duly
executed and delivered on behalf of the Borrower.

3.        To the best of my knowledge, no authorization, approval or other
action by, and no notice to or filing with, any third party is required for the
execution, delivery and performance by the Borrower of the Credit Agreement and
the Notes.

4.        To the best of my knowledge, there are no pending or overtly
threatened actions or proceedings against the Borrower or any of its
Consolidated Subsidiaries before any court, governmental agency or arbitrator
that purport to affect the validity, binding effect or enforceability of the
Credit Agreement or any of the Notes or the consummation of the transactions
contemplated thereby or, except as disclosed in the Borrower’s reports filed
with the Securities and Exchange Commission prior to the Effective Date, that
are likely to have a materially adverse effect upon the financial condition or
operations of the Borrower and its Consolidated Subsidiaries taken as a whole.

The foregoing opinions are limited to the law of the State of New York, the
General Corporation Law of the State of Delaware and the Federal law of the
United States.

I am furnishing this opinion letter to you solely for your benefit in connection
with the Credit Agreement. This opinion letter is not to be used, circulated,
quoted or otherwise referred to for any other purpose. Notwithstanding the
foregoing, a copy of this opinion letter may be furnished to, and relied upon
by, your successors and a permitted transferee who becomes a party to the Credit
Agreement as a Lender thereunder, and you or any such successor



--------------------------------------------------------------------------------

 

-3-

or transferee may show this opinion to any governmental authority pursuant to
requirements of applicable law or regulations. The opinions expressed herein
are, however, rendered on and as of the date hereof, and I assume no obligation
to advise you or any such transferee or governmental authority or any other
person, or to make any investigations, as to any legal developments or factual
matters arising subsequent to the date hereof that might affect the opinions
expressed herein.

 

Very truly yours,

                                                                 

Andrew Bonzani, General Counsel



--------------------------------------------------------------------------------

EXHIBIT E – FORM OF

SOLVENCY CERTIFICATE

[DATE]

The undersigned, [__________], the [__________] of The Interpublic Group of
Companies, Inc. (the “Borrower”), is familiar with the properties, businesses,
assets and liabilities of the Borrower and is duly authorized to execute this
certificate (this “Solvency Certificate”) on behalf of the Borrower.

This Solvency Certificate is delivered pursuant to Section 3.03(a)(iii) of the
Credit Agreement dated as of [__________], 2018 (the “Credit Agreement”; terms
defined therein unless otherwise defined herein being used herein as therein
defined) among the Borrower, each lender from time to time party thereto
(collectively, the “Lenders”) and Citibank, N.A., as administrative agent
thereunder (in such capacity, the “Administrative Agent”).

As used herein, “Borrower” means the Borrower and its subsidiaries on a
consolidated basis.

1.        I, [__________], hereby certify that I am the [__________] of the
Borrower and that I am knowledgeable of the financial and accounting matters of
the Borrower, the Credit Agreement and the covenants and representations
(financial or otherwise) contained therein and that, as such, I am authorized to
execute and deliver this Solvency Certificate on behalf of the Borrower.

2.        The undersigned certifies, on behalf of the Borrower and not in his
individual capacity, that he has made such investigation and inquiries as to the
financial condition of the Borrower as the undersigned deems necessary and
prudent for the purposes of providing this Solvency Certificate. The undersigned
acknowledges that the Administrative Agent and the Lenders are relying on the
truth and accuracy of this Solvency Certificate in connection with the making of
Advances under the Credit Agreement.

3.        The undersigned certifies, on behalf of the Borrower and not in his
individual capacity, that (a) the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Solvency Certificate were made in good faith and were based on assumptions
reasonably believed by the Borrower to be fair in light of the circumstances
existing at the time made; and (b) for purposes of providing this Solvency
Certificate, the amount of contingent liabilities has been computed as the
amount that, in the light of all the facts and circumstances existing as of the
date hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.

BASED ON THE FOREGOING, the undersigned certifies, on behalf of the Borrower and
not in his individual capacity, that, on the date hereof, before and after
giving effect to the Transactions (and the Advances made or to be made and other
obligations incurred or to be incurred on the Closing Date):



--------------------------------------------------------------------------------

(i)        the fair value of the property of the Borrower (including, for the
avoidance of doubt, property consisting of the residual equity value of the
Borrower’s subsidiaries) is greater than the total amount of liabilities,
including contingent liabilities, of the Borrower (it being understood that the
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability);

(ii)        the present fair salable value of the assets of the Borrower
(including, for the avoidance of doubt, property consisting of the residual
equity value of the Borrower’s subsidiaries) is greater as of the date hereof
than the amount that will be required to pay the probable liability of the
Borrower on the sum of its debts and other liabilities, including contingent
liabilities (it being understood that the amount of contingent liabilities at
any time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability);

(iii)        the Borrower does not intend to, and does not believe (nor should
it reasonably believe) that it will, incur debts or liabilities beyond the
Borrower’s ability to pay such debts and liabilities as they become due (whether
at maturity or otherwise);

(iv)        the Borrower does not have unreasonably small capital with which to
conduct the businesses in which it is engaged as such businesses are now
conducted (and reflected in the projections) and are proposed to be conducted
following the Closing Date;

(v)        the Borrower is able to pay its debts and liabilities, contingent
obligations and other commitments as they become absolute and mature in the
ordinary course of business on their respective stated maturities; and

(vi)        the Borrower is “solvent” within the meaning given to that term and
similar terms under the Federal Bankruptcy Code and applicable laws relating to
fraudulent transfers and conveyances.

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in his capacity as [___________] of the
Borrower and not in his individual capacity.



--------------------------------------------------------------------------------

Name:    _________________

Title:     _________________

                                                     